    Case: 19-51044    Document: 00515196870 Page: 1 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 1 of 115




                                Index of Exhibits

Exhibit 01:   CCA Opinion, June 26, 2019
Exhibit 02:   Affidavit of Werner Spitz, M.D.
Exhibit 03:   Affidavit of Michael Baden, M.D.
Exhibit 04:   Affidavit of Leroy Riddick, M.D.
Exhibit 05:   Affidavit of Kevin Gannon
Exhibit 06:   Declaration of Robert Bayardo
Exhibit 07:   Letter from DPS Crime Lab
Exhibit 08:   Cellmark Correction Report
Exhibit 09:   Affidavit of Purnima Bokka
Exhibit 10:   Affidavit of Buddy Horton
Exhibit 11:   Affidavit of Alicia Slater
Exhibit 12:   Affidavit of Rebecca Peoples
Exhibit 13:   Affidavit of Lee Roy Ybarra
Exhibit 14:   Affidavit of Charles Fletcher
Exhibit 15:   Curtis Davis CNN Transcript
Exhibit 16:   Fennell Invocation of Fifth Amendment
Exhibit 17:   Affidavit of Insurance Salesperson
Exhibit 18:   Brent Sappington Declaration
Exhibit 19:   Vicky Sappington Declaration
Exhibit 20:   Affidavit of Jim Clampit
Exhibit 21:   Affidavit of Richard Derleth
Exhibit 22:   Affidavit of Arthur Snow
Exhibit 23:   Letter from DA Goertz
Exhibit 24:   Carol Stites Statement
Exhibit 25:   Paul Alexander Report
Exhibit 26:   Image of Stacey Stites’ Body
Exhibit 27:   Image of Car
Exhibit 28:   Karen Blakely Report
Exhibit 29:   Travis County Medical Examiner’s Report
    Case: 19-51044    Document: 00515196870 Page: 2 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 2 of 115




Exhibit 30:   Tami Hannath Police Report
Exhibit 31:   Affidavit of Ronnie Reveal
Exhibit 32:   Handwritten Note
Exhibit 33:   Jimmy Fennell Bank Documents
Exhibit 34:   Jimmy Fennell Statement re Truck
Exhibit 35:   Affidavit of Merrill Lewen, M.D.
Exhibit 36:   Carol Stites Statement
Exhibit 37:   Carmack Polygraph Report
Exhibit 38:   Moore Polygraph Report
Exhibit 39:   Affidavit of Jimmie Brown
Exhibit 40:   Sandra Reed Bond Hearing Testimony
Exhibit 41:   Affidavit of Rodney Reed
Exhibit 42:   BCSO Discipline Report
Exhibit 43:   Affidavit of Pamela Duncan
Exhibit 44:   Aida Fennell Police Report
Exhibit 45:   Fennell Arrest Warrant
Exhibit 46:   Williamson County Supp. Report, March 12, 2007
Exhibit 47:   Travis County Report, June 9, 2004
Exhibit 48:   Williamson County Supp. Report, August 11, 2007
Exhibit 49:   Williamson County Supp. Report, Feb. 19, 2008
Exhibit 50:   Giddings Civil Rights Complaint
Exhibit 51:   Funeral Register
Case: 19-51044    Document: 00515196870 Page: 3 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 3 of 115




                   Exhibit 1
     Case: 19-51044    Document: 00515196870 Page: 4 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 4 of 115




            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-50,961-08, WR-50,961-09



                       EX PARTE RODNEY REED, Applicant



 ON APPLICATIONS FOR POST-CONVICTION WRIT OF HABEAS CORPUS
    FROM CAUSE NO. 8701 IN THE 21ST JUDICIAL DISTRICT COURT
                     OF BASTROP COUNTY

       Per curiam. Newell, J., not participating.

                                       ORDER

       We have before us subsequent applications for writs of habeas corpus filed

pursuant to the provisions of Texas Code of Criminal Procedure Article 11.071 § 5.1 In

May of 1998, a jury convicted Rodney Reed (applicant) of the capital murder of Stacey

Stites. The jury answered the special issues submitted pursuant to Article 37.071, and the

trial court, accordingly, set applicant’s punishment at death. This Court affirmed



      1
        Unless otherwise indicated all references to articles refer to the Code of Criminal
Procedure.
     Case: 19-51044    Document: 00515196870 Page: 5 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 5 of 115




                                                                                     Reed - 2

applicant’s conviction and sentence on direct appeal. Reed v. State, No. AP-73,135 (Tex.

Crim. App. Dec. 6, 2000) (not designated for publication).

       In 1999, applicant filed his initial post-conviction application for writ of habeas

corpus in the convicting court. In 2001, applicant filed his “Supplemental Claim for

Relief on Application for Writ of Habeas Corpus” in the convicting court.2 This Court

subsequently denied applicant relief on his initial application and dismissed the

subsequent application pursuant to Article 11.071 § 5. Id. Applicant filed his second

subsequent habeas application in the convicting court on March 29, 2005. This Court

dismissed some of the claims in that application as an abuse of the writ under Article

11.071 § 5, but remanded the case to the trial court for the development of two of

applicant’s claims. Ex parte Reed, No. WR-50,961-03 (Tex. Crim. App. Oct. 19, 2005)

(not designated for publication). After the convicting court returned the case to this

Court, we issued an opinion denying relief. Ex parte Reed, 271 S.W.3d 698, 751 (Tex.

Crim. App. 2008).

       Applicant filed three more subsequent writ applications, none of which satisfied

the requirements of Article 11.071 § 5, and this Court dismissed each of them as an abuse

of the writ. Ex parte Reed, Nos. WR-50,961-04 & WR-50,961-05 (Tex. Crim. App. Jan.

14, 2009) (not designated for publication) and Ex parte Reed, No. WR-50,961-06 (Tex.


       2
         The Court construed applicant’s “Supplemental Claim” as a subsequent
application. Ex parte Reed, Nos. WR-50,961-01 and WR-50,961-02 (Tex. Crim. App.
Feb. 13, 2002) (not designated for publication).
     Case: 19-51044    Document: 00515196870 Page: 6 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 6 of 115




                                                                                      Reed - 3

Crim. App. July 1, 2009) (not designated for publication).

       Applicant filed his sixth subsequent application (No. WR-50,961-07) in the trial

court on February 13, 2015, and he filed a document titled “Supplemental Application for

Writ of Habeas Corpus” (No. WR-50,961-08) on June 9, 2016. In his -07 application,

applicant asserted that he had newly discovered evidence that supported his claim that he

is actually innocent and that new scientific evidence entitled him to a new trial pursuant to

Article 11.073. Applicant also argued that the State presented false, misleading, and

scientifically invalid expert testimony in violation of his right to due process. See Ex

parte Chabot, 300 S.W.3d 768, 770-71 (Tex. Crim. App. 2009). In a fourth allegation,

applicant asserted that we should reconsider his previous writ applications in light of this

new evidence. In his -08 application, applicant asserted that he had newly discovered

evidence that supported his claim that he is actually innocent, that the State’s failure to

disclose this newly discovered evidence violated his due process rights under Brady v.

Maryland, 373 U.S. 83 (1963), and that this newly discovered evidence showed that the

State presented false and misleading testimony, which violated his right to due process.

See Chabot, 300 S.W.3d at 770-71.

        In 2015, we ordered that applicant’s execution be stayed pending further order of

the Court. Ex parte Reed, No. WR-50,961-07 (Tex. Crim. App. February 23, 2015) (not

designated for publication). On May 17, 2017, this Court found that applicant’s -07

application failed to satisfy any of the exceptions provided in Article 11.071 § 5, and
     Case: 19-51044    Document: 00515196870 Page: 7 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 7 of 115




                                                                                    Reed - 4

failed to make the requisite showing under Article 11.073. Ex parte Reed, Nos.

WR-50,961-07 & WR-50,961-08, slip op. at 3 (Tex. Crim. App. May 17, 2017) (not

designated for publication). We dismissed the -07 application as an abuse of the writ

without reviewing the merits of the claims and refused to reconsider applicant’s prior writ

applications. Id.

       Also in the May 2017 order, we found that applicant failed to make a prima facie

showing of actual innocence in his -08 application. Id. However, we found that

applicant’s Brady and false testimony claims (his second and third grounds for relief in

his -08 application) satisfied the requirements of Article 11.071 § 5. Id. These claims

were based on statements made to a CNN interviewer by Curtis Davis, a law enforcement

officer and close friend of Stacey Stites’s fiancé, Jimmy Fennell. Davis told the

interviewer about statements that Fennell allegedly made to him in 1996 on the morning

after the murder about Fennell’s activities and whereabouts the previous evening. These

statements appeared to be inconsistent with Fennell’s trial testimony.

       The trial court held an evidentiary hearing in October 2017. Applicant called five

witnesses to the stand, including Davis. The State called five witnesses, including

Stites’s mother. At the hearing, Davis conceded that many of his answers to the

interviewer’s questions had been based on assumptions and he had trouble remembering

some of Fennell’s statements. Stites’s mother also gave testimony inconsistent with

applicant’s claims. The trial judge signed findings of fact and conclusions of law on
     Case: 19-51044    Document: 00515196870 Page: 8 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 8 of 115




                                                                                      Reed - 5

January 5, 2018, recommending that applicant’s grounds two and three be denied.

       We have reviewed the evidence in the writ record, the testimony at the writ

hearing, the habeas court’s findings of fact and conclusions of law, and relevant portions

of the direct appeal record. Based on our review of the record, with regard to the

remanded grounds in applicant’s -08 subsequent application, we deny the relief sought.

We dismiss any other grounds applicant raised in his -08 application as an abuse of the

writ for failure to satisfy Article 11.071 § 5.

       In June 2018, applicant filed another document titled “Supplemental Application

for Writ of Habeas Corpus.” This 2018 application constitutes applicant’s eighth

subsequent application (No. WR-50,961-09) pursuant to Article 11.071 § 5(a). In this -09

application, applicant asserts that the scientific experts’ opinions that the State relied on

to convict him were “false when given and have since been changed.” In support,

applicant cites Article 11.073, due process principles, and actual innocence law.

Applicant has not shown that his “current claims and issues” in his 2018 application were

not or could not have been presented in a previous application because the factual or legal

basis for the claim was unavailable on the date he filed the previous application. See

Article 11.071 § 5(a)(1). In fact, applicant previously presented one of his current

exhibits, a 2012 declaration authored by the State’s medical examiner, Dr. Roberto

Bayardo, as a basis for a substantially similar false evidence ground raised in his -07 writ

application. Nor has applicant shown “by a preponderance of the evidence, [that] but for
     Case: 19-51044    Document: 00515196870 Page: 9 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 9 of 115




                                                                                     Reed - 6

a violation of the United States Constitution no rational juror could have found [him]

guilty beyond a reasonable doubt.” Id. at § 5(a)(2). Consequently, we dismiss applicant’s

-09 application as an abuse of the writ for failure to satisfy Article 11.071 § 5.

       IT IS SO ORDERED THIS THE 26TH DAY OF JUNE, 2019.

Do Not Publish
Case: 19-51044    Document: 00515196870 Page: 10 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 10 of 115




                   Exhibit 2
         Case: 19-51044    Document: 00515196870 Page: 11 Date Filed: 11/13/2019
           Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 11 of 115




O                              AFFIDAVlT OF WERNER U. SPITZ, MD

          STATE OF MICHIGAN           )
                                      )ss
          COUNTY OF MACOMB            )

            I,   Werner U. Spitz, M.D., haVing been duly sworn and having personal knowledge

    of the matters set forth in this affidavit, hereby states:

    i am a medical doctor licensed to practice medicine. I graduated from medical
    school in 1953 and have undertaken residency in pathology followed by fellowship
    in forensic pathology. l am certied   by the American Board of Pathology in
    anatomic pathology (1961) and forensic pathology (1965). have spent my entire
                                                                   |




    professional life (62 years) in the practice of forensic pathology. My curriculum vitae
    is attached.

    1.  My review of the autopsy report. autopsy photos. crime scene photos, crime
    scene video, and report of crime scene investigation leads me to conclude that
    Stacey Stites was murdered prior to midnight on April 22, 1996 (the night before her
    body was found). And further that she laid in a different position for about 4-5 hours

O   before she was moved to the location where the body was found.

    2.     The lividity (livor mortis, red purple discoloration due to pooling of blood after
    death) on Stites's face, shoulder, and arm, scientifically proves that she was dead in a
    position different from that which she was found for a period of at least 4- 5 hours. This
    pattern of lividity seen on the anterior arm, chest, shoulder, and face would develop if
    Stites was lying face down with one arm lower than the rest of the body for 4-5 hours,
    before she was moved to the position in which she was found. lt is impossible that this
    lividity occurred at the scene in the position the body was found because Stites‘s body
    was found on her back. i have reviewed investigation reports indicating that mucus—like
    uid was found nearthe passenger floor board of the truck belonging to Stites’s fiance.
    The presence of this fluid in combination with the lividity on the arm, shoulder and face
    is consistent with Stites being killed at a different location and later placed into the pick»
    up truck, resting with her face and arm lower than the rest of the body. This would
    explain both the mucus-like fluid near the passenger oor of truck and the blanching
    (areas where blood is pressed out of the skin) on the fingers as if pressed into
    something after death.

    3.  The presence of lividity in these non-dependent areas makes it medically and
    scientifically impossible that Stites was killed between 3- 5 a.m. on the date in question.
    Stites could not have been both murdered and dumped between the'hours of 3-5
    a.m. on April 23, 1996 and remained undisturbed in that spot until‘her body was
    discovered at around 3 p.m. because the lividity observed in the non-dependent areas

U                                                  1
              Case: 19-51044    Document: 00515196870 Page: 12 Date Filed: 11/13/2019
                Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 12 of 115




(7       would have taken at least 4-5 hours to develop. It is impossible that Stites was
         murdered and left at the scene in the two—hour time frame asserted by the State at trial.
         I have reviewed the trial transcripts of the pathologist Roberto Bayardo M.D. and the


         Crime Scene investigator Karen Blakely. The medico-scientific analysis of the lividity l
         discuss was never addressed.

          4. Dr. Bayardo describes “slight residual" rigor at autopsy conducted at1 :30 p. m. on
         April 24, 1996, after the body was refrigerated since approximately 11 p. m. on April 23’.
          Rigor'Is seen on the crime scene video but the arms are easily placed down from
         above Stites's head as she'Is put into a body bag before sundown on April 23, 1996.
         This movement of the arms shows passing rigor. Likewise, “slight residual rigor” after
         refrIgeration at the ME’s ofce is consistent with passing rigor, at the time the body is
         lmed In the video.

         5.    Rigor is markedly temperature-dependent. In warm weather rigor mortis
         progresses faster, in cool weather it progresses more slowly. The average temperature
         on April 23'” was in the mid-60s. Taking this temperature into consideration, passing
         rigor, as depicted in the video, is consistent with death of about 20-24 hours prior to the
     -
         video—a period of 15 hours as estimated by Dr. Bayardo would not allow for such
         movement, without having broken the rigidity.



O        6. Very few sperm were found on autopsy smears, and the crime scene investigator
         found only 3 intact spermatozoa. if the victim was sexually assaulted between 3-5 a.m.,
         there would be more sperm found on slides. A normal sperm count is considered to be
         15 million spermatozoa per milliliter. The amount of sperm found on the slides is more
         consistent with a longer interval between intercourse and the time the sample was
         collected. As l expiain'In my book, intact spermatozoa can be found"In the vagina up to
         72 hours after coitus.

         7.    My review shows evidence of decomposition that is not consistent with a time of
         death at 3 a.m. on April 23, 1996. The body is described as having green discoloration,
         which can be seen in the video. The appearance of the breasts after the bra is removed
         shows gas formation. The abdomen does not appear at. There is skin slippage in
         several places. What is described at autopsy as post mortem burns in the face,
         breasts, and other areas is also likely skin slippage, in which the top layer of skin has
         dried. What has been described as petechiae in the scalp are none other than small
         torn blood vessels in the process of reection of the scalp. BrOWn fluid running from the
         mouth and nose, across the right cheek is decomposition uid and is not described in
         the autopsy report. internal organs also show evidence of decomposition—what Dr.
         Bayardo describes as congestion in lungs is actually decomposition. The heart is flabby
         and the blood is liquid after liquefaction which is part of the decomposition process.


U
       Case: 19-51044    Document: 00515196870 Page: 13 Date Filed: 11/13/2019
         Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 13 of 115



(7   Brain sweiling is also part of decomposition. This amount of decomposition supports a
     post-mortem interval of about 20 to 24 hours before the lm and photographs.

      8.   The distended anus seen in photos and described at autopsy is normal, in
      consideration of the absence of rigidity. it is a common mistake for death investigators
      to misinterpret natural relaxation of the sphincter, as evidence of anal penetration.
      There are no apparent lacerations in the photographs of the anus. if lacerations were
      present. they would be visible. Abrasions described at autopsy are not evidence of anal
      assault, and are equally consistent with hard bowel movements. l am aware that there
     was a weak DNA result consistent with Rodney Reed on the sperm fraction of the rectal
     swab taken from Stites. The presence of a small amount of sperm in the rectum is not
     surprising and does not contradict my conclusion that there is no evidence of anal
     penetration in this case. When semen is present in a body; it can drain from the vagina
     into the dilated anus. l have seen this happen in a number of cases. Contamination of
     the rectal swab by vaginal contents is also a concern, especially in cases where vaginal
     swabs are collected prior to the taking of the rectal specimens.

     9. The examination of the body at the scene was inappropriate. None of the
     investigation should have been done by the crime scene investigator. The body should
     have been placed in a body bag, preserving all trace evidence, and then taken to a
     Controlled environment where it could be examined by a forensic pathologist. But
     despite these errors, the photographs and video provide enough evidence to estimate
     the post-mortem interval. These observable factors include: lividity, rigor, amount of
     residual sperm in the genital tract, and evidence of decomposition When all of these
     factors are considered together, it becomes indisputable that the time of death was
     considerably earlier than 3. 00 am on April 23'“ as estimated by Dr. Bayardo. All
     ndings point to a post-mortem interval of about 20—24 hours prior to the time the body
     was filmed.

     10.   My textbook, MEDICOLEGAL INVEST/GA TION 0F DEA TH, 4‘" edition, pubiished
     by Charles C. Thomas, Springfield, lllinois. 2006 discusses many of the issues in this
     affidavit in greater detail.




U
      Case: 19-51044    Document: 00515196870 Page: 14 Date Filed: 11/13/2019
        Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 14 of 115




0   11.  All my opinions expressed in the above paragraphs 1-
    education, training and experience and are rendered to
    certainty.



                                            W    er U. Spitz, M.D.



                      P

           Diané L. Lucke, Nota’ry BubIic, State orMichigan‘
           Monroe County, Acting in Macomb County
           My commission expires: October 20, 2017




O
Case: 19-51044    Document: 00515196870 Page: 15 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 15 of 115




                   Exhibit 3
           Case: 19-51044    Document: 00515196870 Page: 16 Date Filed: 11/13/2019
             Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 16 of 115



                                        Michael M. Baden, M.D.

                                              15 West 53m Street, Suite 18
                                              New York, New York 10019
         Telephone: (212) 397-2732                                             Facsimile: (212) 397-2754
                                                                              E—mail:       MBadeanac.com




                                               10 February 2015


         Via e-mail to bbenz'etgQinnocenceproiect.com

         Bryce Benjet
         StaffAttorney, Innocence Project
         4O Worth Street, Suite 701
         New York, New York 10013

                Re:     Stacey Stites, deceased

         Dear Mr. Benjet:
r


    C)
                1.      I   am a physician, licensed to practice medicine in the State of New York

         and Board-Certified in Anatomic, Clinical and Forensic Pathology.              I    am a former

         Chief Medical Examiner of New York City and the former Chief Forensic Pathologist

         for the New York State Police.         I   have held professorial appointments at Albert

         Einstein Medical School, Albany Medical College, New York Law School and John Jay

         College of Criminal Justice. I served as Chairman of the Forensic Pathology Panels of

         the United States Congress Select Committee on Assassinations that reinvestigated

         the deaths of President John F. Kennedy and Dr. Martin Luther King, Jr. (19705).               I


         have been a forensic pathology consultant to the Federal Bureau of Investigation,




    U
           Case: 19-51044    Document: 00515196870 Page: 17 Date Filed: 11/13/2019
             Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 17 of 115
                                                                                    Baden/Stites
                                                                               10 February 2015
                                                                                           Page 2


         the Veterans Administration, the U.S. Department of Justice and the U.S. Drug

         Enforcement Agency. Attached hereto is a copy of my curriculum vitae.

                2.     I   have reviewed the autopsy report and other medical examiner office

         documents, scene and autopsy and clothing photographs, a scene Videotape, police

        reports, laboratory reports and a statement by Mrs. Carol Stites relative to the death

        of Stacey Stites, 19 years old.

               3.     According to Mrs. Stites, her daughter returned from work as usual

        about 1:30 p.m. on April 22, 1996. She went upstairs to the apartment she and her

        fiancé Jimmy Fennel, a police ofcer,     shared, changed out of her work clothes and

        came back down. She stayed with her mother until about 8:00 p.m. when Mr. Fennel
.


    O   returned from baseball practice and they both went upstairs. That was the last time

        Mrs. Stites saw her daughter alive.

              .4.     Mr. Fennel told police that Ms. Stites left their apartment to drive to

        work in his pickup truck by herself about 3:00 a.m. on April 23, 1996.               The

        unoccupied truck was seen parked in the Bastrop High School parking lot by a patrol

        officer less than 2-1/2 hours later, at 5:23 a.m. The officer also noticed a six to eight

        inch length of part of a leather belt with a square chrome buckle on the ground in

        front of the driver’s door.

               5.     Ms. Stites’ partially clothed body was found lying face—up in brush a

        number of yards from an unpaved road about 3:00 p.m. the same day. Prominent



    U
          Case: 19-51044    Document: 00515196870 Page: 18 Date Filed: 11/13/2019
            Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 18 of 115
                                                                                      Baden/Stites
                                                                                 10 February 2015
                                                                                           Page 3
    m
         lidity        was noted on the front non-dependent parts of her body by responding

         sheriff’s department ofcers.         This inappropriate lividity is clearly documented in

        scene photographs. A homicidal ligature mark was present around her neck and the

        ligature, the remainder of the belt portion seen near the truck, was nearby.

                  6.       Lividity develops by the gravitational settling of red blood cells while

        still in blood vessels in the lower dependent portions ofthe body after death causing

        a maroon—type discoloration of the skin.          The intensity and extent of the lividity

        present on Ms. Stites’ body demonstrates that she would have lain face down after

        she was dead for more than four or five hours in order for this lividity to remain

        after she was turned over when she was placed on her back in the brush. This
v



    O   lividity demonstrates that Ms. Stites was dead before midnight on April         22nd   when

        she was alone with Mr. Fennel.

                  7.      Examination of the truck showed that the driver’s seat was reclined

        back and the passenger seat was in a slightly forward position.            “Some type of

        viscous uid"        was found on the passenger-side oorboard.      This is not pulmonary

        edema uid         from Ms. Stites as interpreted by the prosecution. Pulmonary edema

        uid   is thin and frothy and would also have been present in and around her mouth

        and nose, and was not. Pulmonary edema uid            is not Viscous. This is typical post-

        mortem purge uid          that owed     from her nose and mouth as her body began to

        decompose and showed other decomposition changes, such as skin slippage and



    U
            Case: 19-51044    Document: 00515196870 Page: 19 Date Filed: 11/13/2019
              Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 19 of 115

                                                                                  Baden/Stites
                                                                             10 February 2015

    0                                                                                  Page 4


           green discoloration of skin, which were also describedlat the scene and autopsy. It

           would have taken more than four hours after her death for this purge        uid   to

           develop. lt could not have developed in lesslthan 2-1/2 hours if she were alive at

           3:00 a.m. when she got into the truck. This finding also demonstrates that she had

          been dead for a number of hours, before midnight, when she was placed in the

          passenger seat.

                 8.     The testimony at trial that no intact sperm remains in the vagina after

          24 hours is not correct. It is my experience, and the experience of other forensic

          pathologists as reported in the forensic science literature, that sperm may remain

          intact for more than 72 hours after intercourse. The few sperm seen are entirely

f
    (I)   consistent with consensual intercourse that Mr. Reed said occurred between

          midnight and 3:00 a.m. on April 22, 1996.

                9.      The autopsy photographs show dilatation of Ms. Stites’ anus that

          normally occurs after death when the anal sphincter muscles relax. No lacerations,

          no blood, no semen were present in or around the anus in the photographs and

          which nding     was also conrmed     in Dr. Bayardo's autopsy report.   There is no

          evidence of anal penetration. There is no forensic evidence that Ms. Stites was

          sexually assaulted in any manner.

                10.     In my opinion removing the clothing and performing vaginal swabs at

          the scene where the body was found rather than at the properly equipped medical



    U
          Case: 19-51044    Document: 00515196870 Page: 20 Date Filed: 11/13/2019
            Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 20 of 115

                                                                                    Baden/Stites
                                                                               10 February 2015
                                                                                          Page 5


         examiner’s office is contrary to proper forensic practice. Such procedure can cause

         loss of trace evidence at the scene and contamination of evidence that is removed

         and evidence that remains, including contamination of rectal swabs with vaginal

         contents.

                11.   It is my opinion, to a reasonable degree of medical and scientific

         certainty, based on my education, training and more than fty     years' experience as a

         forensic pathologist, that the distribution and intensity of Mrs. Stites’ lividity shows

         that she was murdered before midnight oprril 22, more than four hours before she

         was brought to where her body was found; that she was already dead with signs of

         decomposition and development of purge uids        when she was placed in the truck;
I,
     Q   that intact sperm could be present two or three days after consensual vaginal

         intercourse; and that there is no evidence of anal intercourse or of sexual assault. It

         is further my opinion beyond a reasonable degree of medical certainty that, based

         on all of the forensic evidence, Mr. Reed is scheduled to be executed for a crime that

         he did not commit.

                                                 Very truly yours,


                                            Mica   M        W   “nk
                                                 Michael M. Baden, M.D.
                                                 Former Chief Medical Examiner,
                                                   City of New York
                                                 Former Chief Forensic Pathologist,
                                                   New York State Police

     U
     Case: 19-51044    Document: 00515196870 Page: 21 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 21 of 115

                                                              Baden/Stites
                                                          10 February 2015
                                                                    Page 6




     MMB:ph




.Q
Case: 19-51044    Document: 00515196870 Page: 22 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 22 of 115




                   Exhibit 4
             Case: 19-51044    Document: 00515196870 Page: 23 Date Filed: 11/13/2019
               Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 23 of 115




         County of Mobile           )
                                         ‘

                                _
                                    )
        State of Alabama            )
                                                 Afdavit   of LeRoy Riddick

        LeRoy Riddick, MD, being duly sworn, deposes and says upon penalty of perjmy
        thereof:                                                              x




        1.     My name is LeRoy Riddick and I am a medical doctor licensed to practice in the
        State of Alabama. Iam board certied in anatomic and forensic pathology. I served as
        an adjunct professor in the pathology department at the University of South Alabama
        College of Medicine until I retired from that position in 2013. I retired ‘om employment
        with the State of Alabama in 2006. Before my retirement, I was employed as a State
        Medical Examiner by the Alabama Department of Forensic Services, an agency of the
        State of Alabama. In addition, I served as the County Medical Examiner for the County
        of Mobile, Alabama and Laboratory Director for the Region IV Full Service Forensic
        Science Laboratory for the Alabama Department of Forensic Sciences. I was employed
        both as a State Medical Examiner and as County Medical Examiner for over 25 years. I

.
    Q   currently consult privately on issues of forensic pathology. Iwas deputy medical
        examiner in Washington DC. om 1974 until I moved to Alabama in 1979.

        2.     Over my career with the State of Alabama, my responsibilities extended to
        virtually every aspect of forensic investigation. I have attended over 7 5 homicide scenes
        and conducted thousands of autopsies. In my capacity as the administrative director of
        the Region IV Full Service Forensic Laboratory in the State of Alabama, [also worked
        with scientists and analysts in drug chemistry, rearms and toolmarks, forensic biology
        (DNA), toxicology, and latent ngerprint examination.
        3.     I have testied               expert witness in more than 500 court appearances in
                                        as a qualied
        a number ofjurisdictions including the federal courts in Alabama, the'District of
        Columbia and Louisiana, and in state courts in Alabama and Mississippi. Ihave testied
        for the prosecution and the defense, In most of the cases in which I have testified as an
        expert witness, I have done so on behalf ofthe prosecution in state court and the federal
        government in federal court. My curriculum vitae is attached to this Afdavit    as Exhibit
        l.                                                                                    ‘




    U
           Case: 19-51044    Document: 00515196870 Page: 24 Date Filed: 11/13/2019
             Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 24 of 115




      4.      Iexamined the following items om      State afTexas v. Rodney Reed:

                    a. Medical Examiner’s Report        of the autopsy of Stacey Stitcs performed
                        by Robert J. Bayardo, M.D.;

                    b. Photographs of: Ms. Stites’ body at the scene where it was recovered;
                       Ms. Stites’ clothing; and Ms. Stites’ body at the autopsy;


                    c. The videotape showing where Ms. Stites’ body was recovered and
                        evidence collection;


                   d. The trial testimony  of Robert J. Bayardo, M.D., Meghan Clement, and
                        Elizabeth Johnson andrhe trial and state habeas corpus hearing
                        testimony of Karen Blakely;


                   e.   Reports   'om   the Texas Department of Public Safety Crime Laboratory;


                   f.   Crime scene reports om     various law enforcement agencies; and


                   g. Police reports of witness interviews and the Afdavit      of Rodney Reed.


     I have also conferred with other experts regarding this case and reviewed written
     statements by Ronald Singer, M.S., Roberto Bayardo, M.D., and Joseph Warren, PhD.
     Based upon my review ofthe documents listed above, and based upon my knowledge,
     training, experience and education, I have reached several conclusions and opinions
     which are expressed in this afdavit.   These conclusions and opinions are based upon a
     reasonable degree of medical certainty.

     5.     I was initially retained over 10 years ago to assist attorneys representing Rodney
     Reed in evaluating the forensic evidence in the case. Ihave previously provided written
     opinions in 2003, 2006, and in 2010. Iwas contacted again in the fall of 2014 to re—
     examine the case and to supplement the opinions that I have previously o‘ered in this
     case if I discovered anything new in this reexamination. Iwas asked specically to look
     at the crime scene video; crime scene and autopsy photographs, and other documents to
     see ifthey contained evidence that would assist in determining the post mortem interval.
     As part ofmy reevaluation of the case, Ihave also conferred with other experts in

L)                                                  2
                  Case: 19-51044    Document: 00515196870 Page: 25 Date Filed: 11/13/2019
                    Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 25 of 115




    0        forensic investigation. In conducting this re-evaluation of the case, Ihave noticed
             additional forensic evidence which has allowed me to address the postmortem interval
             with greater accuracy than I have in my prior statements.

             Post Mortcm Interval

             6.     The post mortem interval (the time between the victim’s death and the time when
             the body is discovered) is one ofthe most difcult tasks ofthe death investigator with the
             most experienced and qualied     forensic investigator being the medic-a1 examiner,
             forensic pathologist. Currently in forensic practice, there is no scientic means of
             determining that interval with precision. The investigator is left with making an
             estimation based on the circumstances surrounding the body and the post mortem
         I

             changes in the body, which generally progress in a regular manner. These changes are
             rigor mortis (sti‘ening ofthe muscles to chemical alterations in the cells), livor mortis
             (pink to red discoloration of the skin due to blood settling in the vessels and later seeping
             into the skin), and algor mortis (cooling of the body.) Examination of the chemical
             composition of the vitreous humor, the uid in the eye can also be employed. All of the
             modalities with the exception of analysis ofthe vitreous humor need to be Systematically
             determined at the scene by the medical examiner, the scientist with the most experience
             in making these determinations. In this case, the medical examiner did not attend the
:   C)       scene and none   of the investigators, including the law enforcement ofcers and forensic
             technicians, systematically examined the body for rigor, livor, and temperature. The
             vitreous was never analyzed.

             7.       Despite the absence of a systematic investigation of these key elements, much can
             be derived ‘om a review of the existing record, especially the videotape of the crime
             scene investigation, which is attached as Exhibit 2 to this Afdavit.    The rst ofcers at
             the scene from the Bastrop Police Department made no scene report. Lt. David Campos
             Jr. ‘om the Bastrop Sheriff’s Office, who arrived at the scene some time (not specified)
             after 3 :1 l pm. on April 23, 1996, made the recorded observation in a typewritten report
             that “The body had marked lividity and rigor mortis had set in.” He did not specify any
             muscle groups or the intensity of the stiffness, which would have indicated whether the
             rigor was beginning, reached its peak, or waning. He did not test the lividity to ascertain
             if it blanched, that is, whether the color dissipated with pressure and did not retmn,
             indicating in general that the body has been in that position for several hours. The
             relevant portion of Lt. Campos’s report is attached as Exhibit 3. Texas Ranger    LR
             Wardlow, who entered the scene at 5:43 pm. made observations about the position and
             clothing on the body but nothing about liver, rigor, or temperature. However, Wardlow
               Case: 19-51044    Document: 00515196870 Page: 26 Date Filed: 11/13/2019
                 Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 26 of 115




    m     observed a “greenish discoloration” in parts    of the body, including under each breast.
         The relevant portion of Ranger Wardlow’s report is attached as Exhibit 4.

         8.       A time stamp on the video reads
                                               16:19, which would indicate lming began at
         4:19 p.m. However, a report by Texas Ranger Rocky Wardlow states that the lming
         began at 5: 16 pm. The video is not continuous and ends some time aer         dark.   A time
         stamp at the end ofthe video shows 20:22 (8:22 pm.)        A note from DPS crime scene
         investigator Karen Blakely to the Medical Examiner’s Ofce         discussing the completed
         collection of evidence gives the time Of 8:15 pm. A copy ofthis note is attached as
         Exhibit 5. Ranger Wardlow indicates that the scene was released at 8:55 pm. The
         Travis County Medical Examiner’s Ofce records indicate that the body was received at
         10:00      Based on this information, it appears that the video documents the condition
                 p.111.

         ofthe body over a 3—4 hour period.

         9.       Dr. Bayardo, the medical examiner, at the time of the autopsy at 1:50 pm. on
         April 24, 1996 and after the body had been examined at the scene, transported to the
         morgue, and reigerated observed “slight residual rigor mortis” and “post mortem
         dependent lividity.” Such observations made many hours alter the body was found and
         subjected to movement and stored in a cooler at the morgue are open to critique and of
         little relevance to the determination of the post-mortem interval. In his trial testimony,
‘   O    Dr. Bayardo, without specifying anything other than “Based on the changes that occur
         alter death in the body” opined that “an estimation of the time of death being around 3 :00
         a.m. on April 23, 1996,”   “Give or take one or two hours”, making it between 1:00 and
         5:00 am. An excerpt ofthe relevant portions       of Dr. Bayardo’s testimony is attached as
         Exhibit 6. It is impossible to evaluate Dr, Bayardo’s conclusion because he was not
         asked and did not offer the basis for his time   of death estimate. This testimony
         conformed to the State’s theory of the case that the victim le    home for work around 3:30
         am. and was murdered between 3:30 am. and the time the truck she was driving was
         seen in a parking lot in Bastrop at 5:23 am. Assuming the victim leit her home in
         Giddings according to her usual schedule at 3:30 am. and was abducted 30 miles away in
         Bastrop as alleged at trial, the post mortem interval from when the victim was rst
         described and lmed around 5: 15 pm. would have been around thirteen (13) hours.

                 Rigor Mortis

         10.     If the post mortem interval had been roughly thirteen hours as estimated by Dr.
         Bayardo at the trial, rigor should have been intense and progressing to completion. The
         crime scene video contradicts this nding and indicates a much longer postmortem
         interval. A body in complete rigor (which is generally achieved at roughly 12 hours


    L)                                                4
             Case: 19-51044    Document: 00515196870 Page: 27 Date Filed: 11/13/2019
               Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 27 of 115




         under normal conditions and will be essentially unchanged at 13 hours) is sti‘.
         Manipulation of an arm, a leg, or the head is difcult and will also result in moving the
         torso. The manipulation of the body demonstrated in the crime scene video, however,
         indicates that the limbs can be moved independently, thus indicating that rigor was no
         longer at its height and was passing. For example, a crime scene investigator can be seen
         liing                                    side of the torso being lifted as it would have
                 the left arm easily without the le
         been with completed rigor. See Exhibit 2 at 19: 10-1920. The arm also ops back down
         when released.   At 'ame    2 l :00   of the crime scene video, the left leg is moved without
         the body turning as it would have in advance rigor. In a subsequent ame,            23:26, the
         examiner easily turns the head to the leit without having to move the stiffbody and then
     allows the head to easily roll back to the right. At 'ame 23:46 to 23:50 ofthe video, the
     head, when moved by investigators, retums easily to its original position in a manner that
     is not consistent with the level of rigorI would expect if the victim had been killed at
     around.4:00 am. that morning. When the funeral directors move the body to a bag, they
     easily position the arms across the chest; a manipulation difcult to complete in a body
     stiffwith complete rigor. This is depicted in Exhibit 2 at 27:15-27:50. In short, during
     the examination       of the bodybetween 5:15 p.m. and around 8:22 p.m. when the crime
     scene video ends, the body appears in many instances to be easily manipulated and at
     times the arms appear limp indicating that rigor has waned. Based on the lessening of

CD   rigor demonstrated in the crime scene video, I estimate that the post mortem interval is
     signicantly longer than the 13 hours estimated at trial. The level of rigor demonstrated
     in the crime scene video is more consistent with a post-modem interval of 16-20 hours
     from the rst       documentation ofthe body at 5 : 15 pm.

     ll.         My estimate of the post-mortem interval takes into account environmental factors
     that can affect the speed at which rigor develops. According to the National Weather
     Service, the temperature in the neighboring city of Elgin ranged om a low of 50 to a
     high of 75 degrees Fahrenheit on April 23, 1996. Although the National Weather Service
     indicated sixteen hundredths (. 16) of an inch of precipitation on that day in Elgin, the
     videotape shows dry conditions at the crime scenel Further, the body appears to be
     shaded by small trees and brush. These are normal conditions, which would not affect
     the routine progress of rigor. It is an accepted fact, proven through my career
     investigating death in southern Alabama, that the progress of rigor is accelerated in hot


     1
       A note written by Karen Blakely to the Medical Examiner’s Ofce, attached as Exhibit 5, indicates that
     the victim’s underwear and pants were wet. However, none of the other evidence such as the victim’s
     bra and socks were described as wet, and it is common that a deceased person’s pants and underwear
     become wet due to the post-mortem release of urine. This would not affect the development of rigor.


U
                      Case: 19-51044    Document: 00515196870 Page: 28 Date Filed: 11/13/2019
                        Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 28 of 115




                and humid conditions. Although there is evidence in the video of post mortem supercial
                burns on the le   side of the victim’s face, the lower portions of the breasts, the right leg,
                and the le   forearm, the heat source that caused these Supercial burns would not have
                been enough to affect temperature    of the body as to accelerate the development and
                passing of rigor in the victim. Iwould expect to see signicantlyrlarger or more severe
                bums ifthe victim had come in contact with a source of heat sufcient to affect the
                                                                                             ’


            progress ofrigor.

                        Liver Mortis
                12. Another signicant factor in my opinion as to the post—mortem interval is my
            observation of the location and level of livor in the body. As discussed above, livor
            mortis (or lividity) is the pooling of the blood to the lowest part of the body, described by
            clinicians as a dependant area. Lividity that exceeds faint patches of discoloration
            generally develops aer at least 2 hours, and takes several more hours to become xed.
            Lividity is xed when the blood congeals in the capillaries or diffuses into the
            extravascular tissues. Once lividity is fixed, it will not be displaced by compression and
            will not shift if the body is moved; If lividity is not xed, the blood that has pooled in
            one area will shift to a new area once the body has been moved. The gure attached as
            Exhibit 7 describes this phenomena with an approximation ofthe time required?
‘
    O       Observation of lividity is a key tool in determining whether a body has been moved after
            death and for how long the body was in a certain position. Lividity found on a non-
            dependant area of a body is evidence that the body was moved. A photograph from a
            forensic pathology text attached as Exhibit 8 shows xed lividity in a non-dependent
            area, which is evidence that the body had been moved after having been in a different
            position for several hours.3

            13.   Photographs and the crime scene video show lividity on the back and other
            dependant areas in the position in which the victim was found. This lividity is depicted
        ‘




            in the photograph attached as Exhibit 9. Absent documentation of blanching, however, I
            cannot state with precision how long the body was in the position in which it was
            discovered other than that it would take at least 4-6 hours for such complete lividity to
            form.


            2
              Burkhard Madea, Handbook ofporensz'c Medicine so, gme 7.8 (Wiley 20 14) (complete shining or
            lividity expected ifbody turned within 6 hours of death) (Exhibit 7).
            3
             J. Prahlow, R.W. Bayard, Atlas ofForensic Patholog) 153 gure 8. 13 (“Atter several hours, lividity
            becomes fixed,” such that movement of a body om one position to another may become evident
            because the lividity pattern is inappropriate for the current body position) (Exhibit 8).

    U                                                          6
                   Case: 19-51044    Document: 00515196870 Page: 29 Date Filed: 11/13/2019
                     Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 29 of 115




    m        14.     There is also lividity in the non-dependent areas ofthe victim’s right shoulder and
            right arm. This lividity can be seen as the red coloration ofthe arm and portions of the
            shoulder in the photos attached as Exhibit 10. Just as is shown in the textbook
            photograph in Exhibit 8, this discoloration in the victim is identied as lividity based on
            the presence ofwhite areas on the ngertips and near the elbow which show blanching
            through compression of the skin at the time the lividity developed. These blanched areas
            are circled in Exhibit 1 1. Because the lividity remains complete in the non-dependant
            areas of the right arm and shoulder and did not shift to the dependant areas ofthe body,
            this indicates that the victim’s body was in a different position in which the right arm and
            shoulder were dependent for at least 4-6 hours.

            15.    In summary the observable evidence of rigor mortis and liver mortis discussed
            above do not support the conclusion offered at Reed’s trial that the time of death was at
            3:00 am. on April 23, 1996, even with a standard of error oftwo hours. Rather, the
            available forensic evidence indicates a post mortem interval of l6~20 hours om the time
            the body was rst    documented in the video with the body having been in a different
            position for a period of 4-6 hours.

            Time Since Intercourse

.
    O       16.      At trial, Dr. Bayardo testied   that he found intact sperm in his examination of a
            sample collected at autopsy and that the sperm he found was placed in the victim’s
            vagina “quite recently.” Ihave also reviewed similar trial testimony by crime scene
            investigatOr Karen Blakely and DNA analyst Meghan Clement. Ms. Blakely testied that
            spermatozoa will remain intact no longer than 26 hours in the female vaginal tract, and
            Ms. Clement testied that an intact spermatozoa would not be found on a rape kit more
                                                                                                 ‘-
            than 24 hours alter a sexual encounter.

            17.    Both Ms. Blakely and Ms. Clement are incorrect regarding the length of time a
            morphologically intact sperm survives in the vagina. As a forensic pathologist, I am
            familiar with a host of medical literature that, simply put, absolutely refutes those
        ,
            witnesses’ conclusions that a sperm cannot remain intact beyond 24 or 26 hours, and
            even renes    Dr. Bayardo’s conclusion that the semen was introduced into the vagina a
            day or two before his autopsy exam. Reliablescientic studies, many of which]
            understand have been cited by Mr. Reed in his pleadings in this case, have found
            morphologically intact sperm in the human vagina alter two, four, ve, six, seven, and
            even 10 days. As a general rule, morphologically intact sperm can be expected to be seen
            up to 72 hours after intercourse.



    U
                  Case: 19-51044    Document: 00515196870 Page: 30 Date Filed: 11/13/2019
                    Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 30 of 115




        No Bl eliable Evidence of Anal Rape

            18. The evidence of forced anal intercourse — whether pre- or postmortem — is not
                  '




        condlusive in this case. Dr. Bayardo testied that he believed that the victim was raped
        anally. He based this conclusion on his testimony that he found lacerations on the anus,
        that that anus was dilated, and that he observed what may have been sperm heads-in a
        rectal smear. Dr. Bayardo’s opinion offered at trial is not supported by the available
        evidence.

        l9.    First, no sperm was actually visualized on the rectal smears.‘ The small amount of
        sperm which was detected through DNA testing could have come 'om post-mortem
        cross contamination. The body was left at the scene on its back and remained in this
        position during the crime scene investigation, transportation to the morgue, and while
        stored at the morgue. Especially where the anus was dilated as depicted in the autopsy
        photo, sperm could have leaked om the vagina unto the anus. The videotape of the
        scene where the body was recovered also shows Karen Blakely taking pubic hair tape
        lis in a manner that would transfer semen from the labia to the rectum. Additionally,
        the videotape shows that Ms. Blakely and others at the scene rolled Ms. Stites’ body om
        its right side over onto its left side. This rolling was sufcient          to cause sperm to be
        expelled from the vagina and to leak into the anus. The body was moved into a body bag,
i
    O   then moved onto a stretcher and then loaded for transport to the Ofce of the Travis
        County Medical Examiner, where it was moved to a reigerated unit and then moved to
        an autopsy table. Thus, there were several opportunities for leakage by the time that Dr.
        Bayardo took the rectal swabs. It is also possible that the small amount of sperm detected
        by DNA testing was transferred through an error in collection such as touching the swab
        against an external area of the body that may ha‘ve had sperm on it.

        20.    Second, the observation of dilation ofthe anus at the time ofDr. Bayardo’s
        autopsy does’ not indicate anal sexual assault. The anus was not examined at the time that
        Ms. Stites’ body was recovered. By the time Dr. Bayardo examined the body at 1:50
        p.m. on April 24, 1996, Ms. Stites had been dead for more than 36 hours. Rigor mortis
        would be passing at this time, as reected by Dr. Bayardo’s observation of only “slight
        residual rigor mortis.” With passing rigor mortis, sphincters, including the anus, dilate,
        and with manipulation from swabs can expand even more. The misinterpretation of
        postmortem dilation ofthe anus as sexual assault or sodomy is listed as one ofth‘e most


        4
             The Medical Examiner’s Report submitted by Dr. Bayardo states, “{r]cctal smears are negative for
        spermatozoa.”
                Case: 19-51044    Document: 00515196870 Page: 31 Date Filed: 11/13/2019
                  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 31 of 115



    (>       commdn errors by forensic pathologists in the forensic pathology text Spitz and Fisher’s
“
             Medicolegal Investigation ofDeath.5

             21.  Third, it cannot be concluded with any degree of scientic certainty that Ms.
          Stitcs’ anus was lacerated and that those lacerations occurred around the time of death.
         The autopsy report describes “longitudinal linear abrasions.” Abrasions are scrapes
         which are not necessarily associated with anal intercourse and can be caused by a hard
         bowel movement. Lacerations, by contrast, are tears in the skin. A trained forensic
         pathologist should not confuse these two terms. The photograph taken at the autopsy
         does not show breaks in the skin, a sign of a laceration. Blood would also be expected if
         the tear to the anus was sustained while the victim was alive. By contrast, it is possible
         that minor abrasions would be present that would not be seen on the photograph. To
         determine whether these were in fact lacerations, a microscopic section of this area
             should have been performed.

         22.    Additionally, Dr. Bayardo very clearly stated in both his testimony and the
         autopsy report that Ms. Stites’ rectum was “intact and free of injury.” The rectum is the
         lower 10-15 centimeters ofthe gastrointestinal tract. It is highly improbable that sperm
         heads could be found in the rectum as a result of forced anal intercourse without the
         existence of some noticeable trauma to the rectum. The fact that the rectum was intact
x    >
    ./   and ‘ee       of injury indicates that no forced anal intercourse occurred.


         Further aiant         sayeth naught.
                                                                                       rat/e9   MW
                                                                                  LeRoy Riddick


         Sworn and subscribed to before me, this                     l   O        day of January, 2015.




         NOTARY PUBLIC

                   My commission expires:           W196}?                   (4720l5   .




         5
             Spitz and Fisher 's Medicolegal Investigation ofDeath at 120.

L)                                                      .
                                                                    9
Case: 19-51044    Document: 00515196870 Page: 32 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 32 of 115




                   Exhibit 5
Case: 19-51044    Document: 00515196870 Page: 33 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 33 of 115
Case: 19-51044    Document: 00515196870 Page: 34 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 34 of 115
Case: 19-51044    Document: 00515196870 Page: 35 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 35 of 115
Case: 19-51044    Document: 00515196870 Page: 36 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 36 of 115
Case: 19-51044    Document: 00515196870 Page: 37 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 37 of 115




                   Exhibit 6
          Case: 19-51044    Document: 00515196870 Page: 38 Date Filed: 11/13/2019
            Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 38 of 115




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT 0F TEXAS
                                             AUSTIN DIVISION

    RODNEY REED,                                    §
                           Petitioner               §
                                                    §
    v.                                              §       CIVIL ACTION N0. A-02-CA—l42
                                                    §
    DOUG DRETKE, Director, Texas                    §
    Department of Criminal Justice,‘                §
    Institutional Division,                         §
           Respondent                               §

                        DECLARATION 0F ROBE                    J. BAYARDO         M.D.

    STATE OF TEXAS                §

    COUNTY OF TRAVIS              g

           l.      My name is Roberto]. Bayardo, M.D. I am over               the age   of I8 years and fully

    competent in all respects to make this Declaration.       All   the facts recited herein are within my

O   personal knowledge and are true and correct.        All of the opinions recited     herein are expressed

    within a reasonable degree of medical and/or scientic     probability, except where noted.

           2.      l am a forensic pathologist, and the former Travis County Medical Examiner. I

    performed'the autopsy on Stacy Stites, and testied      at the trial   of Rodney Reed. I have recently

    reviewed the following materials:

           a.   The autopsy report on Ms. Stites;

           b.   My trial testimony;

           c.   Excerpts from the trial testimony of Karen Blakely and Meghan Clement; and

           d.   The April l4, 2006 afdavit    and June 16, 201 0 declaration     of Leroy Riddick, M.D.

    I am also personally aware that   Jimmy Fennel], who was a Giddings police oicer            at the time   of

    Ms. Stites’s death, and was a suspect in her murder, has been convicted of sexual assault while
                  Case: 19-51044    Document: 00515196870 Page: 39 Date Filed: 11/13/2019
                    Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 39 of 115



,/’\\


        serving as police ofcer       in Georgetown, Texas and is in prison. Based on the materials identied

        above, the information concerning Mr. Fennel], and my expertise as a forensic pathologist, I have

        the foliowing opinions and clarications.

                  3.        Time of Death. At trial, I testied    that I estimated the time   of death as 3:00 am.

        on April 23, 1996. Estimates regarding time        of death arejust that -— estimates   - and the accuracy
        of the estimate is subject to various factors,    as outlined by Dr. Riddick in paragraphs 10-13      of his

        April 14, 2006 afdavit.        My estimate of time of death, again, was only an estimate, and should

        not have been used at trial as an accurate statement        of when Ms. Stites died. (As I testied,    I am


        unaware        of how long it was   between the time   of death and the time her body was brought to the

        Travis County Medical Examiner’s oice.)           If the prosecuting attorneys had advised me that they

        intended to use my time       of death estimate as a scientically    reliable opinion of when Ms. Stites

        died, I would have advised them not to do so. In my professional opinion, pinpointing a precise

Q       time of exactly when Ms. Stites died would have been, and remains, impossible.

                  4.        Survival of Sperm. At trial, I testified that the very few spermatozoa l found in

        Ms. Stites’s vaginal cavity had been deposited there “quite recently.” Ms. Blakely testied              that


        spermatozoa can remain intact in the vaginal cavity for no more than 26 hours; and Ms. Clement

        testied        that spermatozoa can remain intact for no more than 24 hours.               I question the

        qualications       of these witnesses to otter this testimony, and in any event, they are incorrect. I am

        personally aware of medical literature nding           that spermatozoa can remain intact in the vaginal

        cavity for days after death. Accordingly, in my professional opinion, the spermatozoa I found in

        Ms. Stites’s vaginal cavity could have. been deposited days before her death. Further, the fact

        that I found “very few” (as stated in the autopsy report) spermatozoa in Ms. Stites’s vaginal

        cavity suggests that the spermatozoa was not deposited less than 24 hours before Ms. Stites’s



U
                  Case: 19-51044    Document: 00515196870 Page: 40 Date Filed: 11/13/2019
                    Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 40 of 115




        death.    If the prosecuting   attorneys had advised me that they intended to present testimony that

        spermatozoa cannot remain intactin the vaginal cavity for more than 26 hours, and argue that

        Ms. Stites died within 24 hours        of the spennatozoabeing deposited, I would have advised them

        that neither the testimony nor the argument was medically or scientically           supported.

                  5.      Sperm Not Found in Rectum. I reported in the autopsy report and testied           at trial

        that rectal smears taken    of Ms. Stites were negative for spermatozoa and          seminal uid.    Upon

        direct examination, l did testify that under a microscope, the rectal smears showed what appeared

        to be the heads      of spermatozoa. However, the smears were insufcient                to conclude that

        spermatozoa were present in the rectum. Accordingly, I reported the smears as negative on the

        autopsy report.      My trial testimony should not have been construed as suggesting that

        spermatozoa were‘indeed found in Ms. Stites’s rectal cavity.              Had the prosecuting attorneys



O
        advised me that they intended to present my testimony as evidence that spermatozoa was found

        in Ms. Stites’s rectal   cavity, I would have informed them that that was incorrect. An autopsy

        report is the result of scientically       valid, forensic pathology methods. Trial testimony is given in

        response to the questions asked. Had I been asked at trial       if spermatozoa and/or seminal fluid had
        been found in Ms. Stites’s rectal cavity, I would have said that it had not, consistent with the

        autopsy report.

                  6.      Sexual Assault.      i   found on autopsy that Ms. Stites was sexually assaulted, and
    I




        testied    consistently at trial.   However, the presence of spermatozoa in Ms. Stites’s vaginal

        cavity was not evidence of sexual assault. There was no indication that the spermatozoa in Ms.

        Stites’s vaginal cavity was placed there in any fashion other than consensually. Also, because

        there was no spermatozoa found in Ms. Stites’s rectal cavity, there is no evidence that any

        spermatozoa was deposited in the rectal cavity as a result               of   the sexual assault.   in my


U
             Case: 19-51044    Document: 00515196870 Page: 41 Date Filed: 11/13/2019
               Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 41 of 115



/'\\

       professional opinion, Ms. Stites was sexually assaulted in her anal cavitys and that assault did not

       result in the deposit   of any   spermatozoa.       The injuries to Ms. ’Stites’s anus are certainly

       consistent with penile penetration, as I testied,    but   if there was penile penetration, there was no

       ejaculation. I undetstand that the sexual assault for which Mr. Fennel] was cbnvicted did not

       involve ejaculation. This is consistent with the sexual assault on Ms. Stites. Further, the injuries

       to Ms. Stites’s anus are more consistent with penetration by a rod-like instrument, such as a’


       police baton.

               7.      I declare under penalty   of perjury under the laws of the United     States   of America“   _




       that the foregoing is true and correct.

              Executed on August 13, 2012.




O




U
Case: 19-51044    Document: 00515196870 Page: 42 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 42 of 115




                   Exhibit 7
           Case: 19-51044    Document: 00515196870 Page: 43 Date Filed: 11/13/2019
             Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 43 of 115



                       TEXAS DEPARTMENT OF PUBLIC    SAFETY
                                   5805 N LAMAR BLVD
                                               78773-0001o   BOX 4087 a AUSTIN, TEXAS
                                                              51 2/424—2000
                                                         www.d s.texas. ov



    STEVEN G. MGGRAW                                                                                                 GOMMlS SIGN
                                                                                                               STEVEN P. MAcH CHAIRMAN
     Malaysia‘s};                                                     '
                                                                                                                    MANN FLbRES
    “magma-SR-                                                                                                     gé’é’tfm
    DEPUTY DIRECTORS                                                                                                RANDY WATSON

                                                     April 30, 2018


      Bryce Benj et
      Senior'Staff Attorney
      Innocence Project
      4O Worth Street, Suite 701
      New York, NY 10013

      Dear Mr. Benjet:

      I have reviewed your correspondence entitled “Request for Correction, L-246937” dated July 1 1, 2017. I do not believe
      that Ms. Blakely’s testimony constitutes professional negligence or professional misconduct and thus do not see a basis
      for the Crime Lab to report this matter to the Texas Forensic Science Commission pursuant to Article 38.01, Sec. 4,
      Texas Code of Criminal Procedure. The issues raised in your letter have been extensively litigated in this case. We do
      not see a duty to correct in this matter; however, during our review of the testimony by Ms Blakely we noted some
                                                                                ~Their Persistence Aer Sexual Intercourse,
      potential limitations 1n the paper she cited during testimony: Spermatozoa~
      GM Willott and JE Allard, Forensic Science International, 19 (1982) pp 135— 154.

O     The Willott paper cited by Ms. Blakely during her testimony concerned a study that was undertaken to determine the
      amount of time spermatozoa could remain in the body after intercourse. Data for this study was collected from living
      victims and relied on the victim to correctly estimate the time since the offense (intercourse) occurred. The paper
      acknowledged that reliance on the victim to estimate the time since the offense occurred was a potential limitation to the
      research. The paper also included a table comparing the results of similar studies. In this table, a study by Davies and
      Wilson'was referenced that reported 72 hours as the longest time for intact spermatozoa to be found in the vagina.’ fl‘he
      Davies and Wilson study, in contrast to the Willott study, relied on laboratory volunteers to collect samples at pre~
      established time points. The difference in collection method is a possible explanation for the difference in result. As
      seen inthe table in the Willott paper, the literature varied greatly in the time given for nding spermatozoa (intact and
                                                                                                                                 '
      otherwise) in the female reproductive tract.

      Your letter indicates that you have sent your Request for Correction to the Texas Forensic Science Commission. We
      would fully cooperate with the Commission or the Courts regarding any hearings or reviews they may choose to
      conduct.

      Sincerely,




      Brady W. Mills
      Assistant Division Director
      Crime Laboratory Service
      LawEnforcement Service Division

      cc: Lynn Garcia, Texas Forensic Science Commission

      BWMzcg

                                                       EQUAL OPPORTUNITY EMPLOYER
                                                      COURTESY o SERVICE I PROTECTION
Case: 19-51044    Document: 00515196870 Page: 44 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 44 of 115




                   Exhibit 8
Case: 19-51044    Document: 00515196870 Page: 45 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 45 of 115
Case: 19-51044    Document: 00515196870 Page: 46 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 46 of 115
Case: 19-51044    Document: 00515196870 Page: 47 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 47 of 115




                   Exhibit 9
         Case: 19-51044    Document: 00515196870 Page: 48 Date Filed: 11/13/2019
           Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 48 of 115




                                            AFFIDAVIT OF PURNIMA BOKKA

    I,   Purnlma B‘okka, declare, under penalty of perjury, that the following is true and correct:

           1.   My name Is Purnima Bokka, lam over the age of 18 and otherwise fully competent to provide this
                affidavit. i am a Forensic Biology/DNA Analyst ll atBode Cellmark Forensics ln Lorton, Virginia. I
                have a Bachelor's Degree from Anna University, India and a Master's in Forensic Science Degree
                from The George Washington University. l began working at Bode Cellmark in 2014 and in
                addition to my casework responsibilities; l also train new analysts and perform quality control on
                serological reagents used at Bode Cellmark. l have also previously testified in court as an expert
                in forensic biology.


                Bode Cellmark Forensics is a private ASCLDILAB accredited forensic DNA laboratory and
                regularly performs forensic blology and DNA testing of evidence from many law enforcement
                agencies, prosecutor's ofces, crime labs, defense attorneys, Innocence, Projects and public
                defender‘s offices across the country. The accreditation ls based on ISO/IEC 170252005
                standards andthe FBl Quality Assurance Standards for Forensic DNA Testing and DNA
                Databasing Laboratories.

                Bode Cellmark Forensics is one of the largest private DNA laboratories in the United States and
                routinely processes greater than 1,000 forensic cases per month, with approximately 3,000 to
                5,000 items tested each month. Bode Cellmark has worked with several law enforcement
                agencies to help clear sexual assault kit backlogs which also included serological testing for
                spermatozoa.
O               Due to the physical morphology and structure, spermatozoa are more resilient than other cell
                types to regular body processes and externally induced processes such as washing. This results
                ln longer survival times of spermatozoa within internal body cavities than other cell types. It is
                also observed that the recovery of intact sperm cells (head and tall) ls typically low due to the
                nature of the sperm tails being fragile and susceptible to degradation. unlike the sperm heads.


                Several studies have been conducted to study the persistence of spermatozoa in body cavities.
                The time frames for Intact spermatozoa (with tail attached), that have been observed in living
                individuals, are up to 26 hours after intercourse in the vaginai cavity and up to 6 hours in the
                rectal and oral cavity ”'5’. Some studies have shown that intact sperm are less commonly seen as
                late as 72 to 144 hours in the vaginal cavity ‘3' 5‘. Sperm heads (without tails) have been observed
                in living individuals up to 7 days after intercourse in the vaginal cavity, 2-3 days in the rectal cavity
                and 24 hours in the oral cavity "'51. These estimates are for internal body cavities and will be
                different for the persistence of spermatozoa on clothing items. The presenceof spermatozoa in a
                sample depends on several factors including, but not limited to, the time of collection after
                intercourse and the number cf sperm present in the ejaculate.

                ln my role as Forensic Biology/DNA Analyst ll,    l have processed over 500 cases that involved

                examination of spermatozoa. In my experience with microscopic examination of spermatozoa, l
                have not encountered intact sperm in forensic casework due to the processes involved in
                preparing a sample for microscopic examination. The chemicals used typically break down the
                tails resulting in only sperm heads being observed. Also, most sam pies in forensic casework are
                not collected or processed immediately after the sexual assault for intact sperm cells to still be
                present, which can result in the loss of tails even before collection.


                                                          Page   1   of 2
           Case: 19-51044    Document: 00515196870 Page: 49 Date Filed: 11/13/2019
             Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 49 of 115




(.   v   References:

            1) Greenfield, A., & Sloan, M. A. (2003). Identification of biological uids and stains. Forensic
               Science: an introduction to Scientific and Investigative Techniques, 261-271.
                                                                                                   I      I
            2) Gaensslen, R. E. (1983) Identification of Semen and Vaginal Secretions Sourcebook In forenSIc
               serology, immunology, and biochemistry (pp. 149--154) US Department of Justice, National
               Institute of Justice.
            3)' Baechtel, F. S. (1988). The identification and individualization of semen stains. Forensic science
                handbook, 2, 347-392.
            4) Morrison, A. I. (1972). Persistence of spermatozoa in the vagina and cervix. British Journal of
               Venereai Diseases, 48(2). 141.
            5) Davies, A, & Wilson, E. (1974). The persistence of seminal constituents in the human vagina.
               Forensic science, 3. 45—55.            ‘




                Purnlma Bokka




                Sworn to before me thisléay                  of        18.




                Notary Public




                                               e
                                   NOT“ u‘n,    Bennce u
                                Commau“,:'     PUL
                   5x .,              9-9   #575125V"9’"ia
                           ..   My   co,”
                                     ”gym
                                            3133%;:We:




                                                                  Page 2 of 2
Case: 19-51044    Document: 00515196870 Page: 50 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 50 of 115




                 Exhibit 10
    Case: 19-51044    Document: 00515196870 Page: 51 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 51 of 115




                  AFFIDAVIT OF CALVIN “BUDDY” HORTON
THE STATE OF TEXAS                §
                                  §
COUNTY OF BASTROP                 §

         BEFORE ME,     the undersigned Notary Public, on this day personally appeared
Calvin “Buddy” Horton, known to me-to be the person whose name is subscribed to this
Afdavit, and who, being duly sworn on his oath, deposed and said:                 p




        1.     My name is Calvin “Buddy” Horton. I am over twenty-one years of age
and am fully competent to make this Afdavit.      I have personal knowledge of the facts
set forth in this Afdavit,  and they are true and correct. Currently, I live in Red Rock,
Texas.
         2.   When my cousin Stacey Stites (“Stacey”) was l6 years old, she and her
mother moved in with my parents, Janice and Ray Horton, in Rosanky, Texas-less than
a mile from where I lived with my wife Camille Horton and our three young children,
Jaymi, Whitford and Steven, at the time. I traveled to Corpus Christi around this time to
help Stacey and her mother Carol move their belongings into a storage facility in the
                                                                         ‘
Bastrop area.
         3.   I understood from speaking with my parents that Stacey’s mother was
concerned that Stacey had begun dating and associating with men at an early age-—
including black men—that Stacey had gotten pregnant, and that her mother decided to
move after Stacey’s pregnancy. My father told me that Carol was concerned about the
inuences in Stacey’s environment in Corpus Christi and wanted to leave.
         4.     Stacey and Carol lived with my parents for approximately two months,
but within that time, my mom and father informed me that some of Stacey’s traits from
Corpus Christi resurfaced. According to them, she would continue to see men, was
disobedient and would leave the house at-will. Because of this, my dad asked my mom
and wife to seek out more suitable housing for them. Eventually, my wife and my mother
found a home in Smithville for Carol and Stacey to live. As I had done before, I helped
Stacey and her mother move. This timeI moved their belongings from the storage facility
to the Smithville home, where they stayed until they moved to Bastrop.
         5.   One Sunday evening, around ve, or six o’clock in 1995, two of my young
children, Jaymi and Whitford, and I went to the Dairy Queen in Bastrop to get some ice
 cream. I remember they were young at the time—both were under the age of ten. I also
remember it was a warm day, but the weather was not hot or humid as is typical in Texas
 summers. I believe it was sometime between October and November. At that time in my
 life I worked as a carpenter and did not get Saturdays off. The only day I would have
been able to take them for ice cream would have been on a Sunday.
         6.   As I pulled into the Dairy Queen in.the Ford pickup I was driving at the
time, with my children inside, I remember seeing Stacey coming out of the Dairy Queen
         Case: 19-51044    Document: 00515196870 Page: 52 Date Filed: 11/13/2019
           Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 52 of 115


         with a black man. I hollered her name to get her attention as I drove in, but she did not
         respond. I know they heard me because both Stacey and the blaek man looked directly at
         me, but neither came toward me. I have a rather loud Voice; I easily project and rarely
         have a dilcult time being heard.
                7.       Seeing Stacey with a black man did not surprise me because I
         remembered what my parents told me about her dating and associating with black men.
         Stacey, however, was shocked; she seemed embarrassed when she saw us and she quickly
         le  with the black man without introducing me. Stacey and the black man got into a
         darker colored car that Stacey was driving, and they drove off without speaking to me or
         my children. I told my father of this incident, but to me it was not a big deal at the time
     ‘   because l had been told that Stacey associated with black men.
                8.       Sometime after Stacey’s death I remember seeing pictures of Rodney
         Reed on the news and in the newspaper after he became a suspect in the death of my
         cousin. Rodney Reed is the same man I saw with Stacey at the Dairy Queen in 1995. I
         understand that the appeals courts have previously said that there were no credible
         witnesses that would testify as to having seen Rodney and Stacey together. I would have
         testied to my experience at the Dairy Queen in 1995 at trial, but no one ever approached
         me to do so. Since then, I have told other members ofmy family and would have told law
         enforcement and prosecutors the same had they interviewed me or shown any interest.
                9.      Because of this information, and Stacey’s behavior at this time in her life,
         Ihave always believed Mr. Reed’s story that he had a relationship with my cousin Stacey
         ~—despite the unfortunate pain it brings upon my aunt Carol. I do not wish to cause her, or
         my family, any more pain. I simply want to bring this truth to light.




                Further Aiant        sayeth not.




                                                            Calvin “Buddy” Horton
                Subscribed and sworn to before me this      day of March 2015, to certify which
         witness my hand and ofcial seal




                                                             mb
                                                             a   .



                               Rimda Jean Garcia
                     fVi‘lei
                               ll aw Path:
                           I
                           I     Iatrmrymmm
                                             cult s! Tu1M                    ic in and for
                          "/          (5 9015
                                 3:117:15
                                                                             Texas




k/
Case: 19-51044    Document: 00515196870 Page: 53 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 53 of 115




                 Exhibit 11
                 Case: 19-51044    Document: 00515196870 Page: 54 Date Filed: 11/13/2019
                   Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 54 of 115




           County of Alameda)

                                         )

           State of California )



                                              AFFIDAVIT OF ALICIA SLATER
           Alicia Slater, of lawful age, being duly deposed and sworn states that:                                 -


                                                                                                                                [a




                 1.       My name is Alicia Slater, I am a resident of Alameda County, California, I am
                      -
                          over the age of l8 and otherwise competent to give this afdavit. I am originally
                          from Cedar Creek, Texas and my maiden name is Alicia Griesemer.


             '
                 2. In 1995 and 1996, I was employed part-time at the             HEB in Bastrop while I went to
                          high school. I worked as a bagger and would collect shopping carts from the
                          parking lot. I worked at the HEB until I graduated Bastrop High School May of
                          1996. I moved to Austin alm'ost immediately after I graduated and never returned
                          to Bastrop County to live. I moved to California permanently in 2003 and had
                          lived there for a year in the late 1990’s.

                 3. In the summer of 1995, I was working in the          HEB parking lot collecting shopping                i
                                                                                                                            a




                          carts. I was approached by a man in his thirties who asked me for my phone
                          number. When I refused, he grabbed my arm and tried to pull me towards his blue
                          Chevy Suburban. I knocked his hand away, screamed and ran to the front of the
                          parking lot. A co-worker named Chuck heard me scream and ran aer the truck.
                          The truck ran the red light at the intersection and drove o‘. No one was able to
                          get the license plate because it was blacked out. [reported the incident to the store
                          manager, and I eventually was interviewed by the Bastrop Police. Sometime aer
                          Stacey’s murder, but before I left Bastrop, I was interviewed again about the
                          incident in the parking lot. I don’t remember who interviewed me, but I
                          understood it to be related to the investigation   of the murder of Stacey Stites.
                          Since that time, I have seen photographs of Rodney Reed on the internet. I am
                          certain that the man who tried to abduct me was not Rodney Reed. I have been                 ,




                          provided with a copy of the police report from this incident which is attached to            if




                          this Afdavit. The attached report contains my statement given to the police at the           g
                                                                                                               i
                          time and accurately describes the incident.
/"\
      'x
                                                                 1
     Case: 19-51044    Document: 00515196870 Page: 55 Date Filed: 11/13/2019
       Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 55 of 115




          .                                                         HEB. She was very
              I met Stacey Stites when she came to work at the Bastrop
              friendly and close to my age. Sometimes, when we were working at the same
              time, we would eat lunch together in the break room.


      .       0n one occasion when Stacey and I were eating together in-the break room, she
              talked to me about her relationship with her ance.   She was talking about her
              engagement   n'ng and that she was not excited about getting married. She told me
              that she was sleeping with a black guy named Rodney and that she didn’t know
              what her ance   would do   if he found out.   She commented that she had to be
              careful. I was taken aback by this because I didn’t know Stacey that well and was
              surprised that she would conde in me. I cannot remember when this
              conversation to'ok place, but it was within a few months of Stacey’s murder and
              could have been only a few weeks before. I did not know Jimmy Fennel] or
              Rodney Reedat the time, and have never met either of them since.

      .       Iremember that some people at the HEB thought that Stacey’s ance Jimmy
              Fennell committed the murder. I didn’t tell the police what Stacey had told me
C)            because I did not want to get involved. Iknew Jimmy Fennell was a cop and
              didn’t trust the police in Bastrop. After I graduated high school, I wanted to get
              out of town. If I said something to accuse a police ofcer, I was afraid there
              would be repercussions for my family.


      .       Although I had heard that Rodney Reed was convicted of the murder, I didn’t
              really follow the case. I don’t remember telling anyone about the information that
              Stacey shared with me. However, I recently mentioned this to my childhood
              friend Velma Gonzalez who remembered me telling her about it soon after Stacey
              murder. She recalled that I told her that Stacey informed me that she was having
              an affair with a black dude. I thought that the relationship between Rodney Reed
              and Stacey was common knowledge, that everyone knew. I remember that in
              2003, a friend om Bastrop brought up the case and said that she heard I knew
              Stacey. I did not tell her anything about what I knew. I kept this to myself
              because, at the time, I had just moved to California, had just gotten married, and
              had started a new job. I thought that if I said something, that I would have to
              come back to testify in Bastrop.




L)
          Case: 19-51044    Document: 00515196870 Page: 56 Date Filed: 11/13/2019
            Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 56 of 115




           8.   On November 22, 2014, I read a Facebook post about the Reed case om KXAN
                and found out that he was scheduled to be executed. The rst thing I did was
                called KXAN and other news media that covered the case to nd out who I could
                talk to provide the infonnation I knew. I also called the Bastrop County DA’s
                ofce but don’t recall leaving a message. I also sent an email to a person named
                Gayle Wilhelm at Bastrop County explaining what Stacey told me and providing          I


                additional information about the case thatl had since read on the intemet. I got no
                response to my e-mail. Ultimately, my iendHeather Pritchard, who has been
                following the case, gave me the name ofBryce Benjet, Rodney Reed’s lawyer at
                the Innocence Project and a lmmaker    Ryan Polomski, who did a     lm   about the
                case. l contacted both of them and told them what I knew.


          9. When I saw in the Facebook post that Rodney Reed had an execution date, I
                realized that itwas now or never. I didn’t track the case before and didn’t realize
                the importance of what Stacey had told me. When I read about the case on the
                internet, I learned that an important issue has been whether Stacey and Rodney
                were in a consensual relationship. Based on this, it became clear that what Stacey
                told me in the break room at the HEB needed to be made public. I felt morally
<1")
                compelled to tell someone that Stacey herself told me that she was sleeping with
                Rodney. I felt that it would be terrible if the wrong person was executed for
                Stacey’s murder and I had never come forward with this information.

          10.1 declare under penalty     of perjury that my statements in the above numbered
                paragraphs 1-9 are true and correct.



       Further afant    sayeth naught.



                                                          Alicia Slater

       Dated: December     E2014


       Subscribed and sworn to, before me, a Notary Public, this __day of December 2014, by
       Alicia Slater who is personally known to me or has shown adequate identication:
                 Case: 19-51044    Document: 00515196870 Page: 57 Date Filed: 11/13/2019
                   Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 57 of 115




    <>       {




    O
'
         '
                              Case: 19-51044    Document: 00515196870 Page: 58 Date Filed: 11/13/2019
                                Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 58 of 115


           \x   l
    /.“\
                    ‘\..,/




                             PROOF OF EXECUTION BY A SUBSCRIBING WITNESS                                     ‘




                             State    of California                      )
                                                                         )
                             County of San Francisco                     )


                             On December 15 2014, before me, the undersigned, a notary public for the
                                                   Date


                             State    of California, personally appeared      Hannah Gilson                      ,   personally
                                                                              marble witness's name


                             known to me and providing satisfactory evidence, who is known to be the person whose

                             name is subscribed to the within instrument, as a witness thereto, who, being by me duly

                             sworn, deposed and said that he/she was present and saw/heard acknowledged

                             Alicia Slater                     , the same person described in and whose name
                             name   of principal


                             is subscribed to the within and annexed instrument in his authorized capacity as a party
_
    <17)
                             thereto, execute the same, and that said afant     subscribed his/her name to the within

                             instrument as a witness at the request      of   Alicia §later         .
                                                                                              of principal




                                                      a
                                                                                       name




                                TNESS my hand and ofcial         seal.
                                                                .-


                             NOTARY PUBLIC SIGNATURE.




    U
Case: 19-51044    Document: 00515196870 Page: 59 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 59 of 115




                 Exhibit 12
   Case: 19-51044    Document: 00515196870 Page: 60 Date Filed: 11/13/2019
     Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 60 of 115




                       DECLARATION OF REBECCA PEOPLES

TI1E STATE OF TEXAS                 §
                                    §
COUNTY OF BASTROP                   §

     I. REB ECCA PEOPLES. declare as follows:

     I.      My name is Rebecca Peoples. I am over twenty-one years of age and am fully

     competent to make this Declaration. I have personal knowledge of the facts set forth in

     this Declaration. and they are true and correct.

     2.      I worked at the H-E-B in Bastrop, Texas, for many years. In fact, I retired from H-

     E-B after 25 years of service. I also worked at the store during the time that Stacey Stites

     was employed there. She was very nice, very pretty, and very strong. Sometimes we

     worked together in the morning when very few other employees were there and because

     of that. ,ve got a chance to talk. Our conversations were usually casual but sometimes we

     shared personal details.

     3.     A number of times she spoke about the fact that she was engaged to be married,

     but she said she was afraid of her fiance. She never elaborated on why she was afraid. I

     was more than twenty years her senior and had been in bad relationships in the past

     myself, so I could understand and empathize with her. I think we bonded a bit over our

     shared e>..'J)(!riences. I don't remember that she ever told me her fiance's name. She either

     mentioned, or I came to learn on my own, that he was a police officer.

     4.     Stacey also mentioned that she was having an affair with a black man. She never

     told me who he was or mentioned his name, but I remember on one occasion when we
   Case: 19-51044    Document: 00515196870 Page: 61 Date Filed: 11/13/2019
     Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 61 of 115




       talked there in the store about our lives she shared this detail. I am not sure why she told

       me this, except that maybe she felt comfortable with me.

       5.      I did not share this information with anyone before the trial of Rodney Reed

       because I did not realize that it was important and no one ever approached me.

       I have read and reviewed this declaration. I declare under penalty of perjury under the

laws of the State of Texas that the foregoing is true and correct to the best of my knowledge and

that this declaration was executed on the   JQ_th day of November, 2019.



                                                   Rebecca Peoples
Case: 19-51044    Document: 00515196870 Page: 62 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 62 of 115




                 Exhibit 13
Case: 19-51044    Document: 00515196870 Page: 63 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 63 of 115
Case: 19-51044    Document: 00515196870 Page: 64 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 64 of 115
Case: 19-51044    Document: 00515196870 Page: 65 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 65 of 115




                 Exhibit 14
Case: 19-51044    Document: 00515196870 Page: 66 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 66 of 115
Case: 19-51044    Document: 00515196870 Page: 67 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 67 of 115
Case: 19-51044    Document: 00515196870 Page: 68 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 68 of 115
Case: 19-51044    Document: 00515196870 Page: 69 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 69 of 115




                 Exhibit 15
Case: 19-51044    Document: 00515196870 Page: 70 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 70 of 115




 DRS PRODUCTIONS
 “DEATH            ROW      STORIES”
 INTERVIEW WITH CURTIS DAVIS
MEDIA ID: THS_62415_09 . OGG
Tc_1 6_2 5_1 1_2 o 1 6o 4 1 4~DAVIs_1 ,
Tc_1 6_58_18_2 o 1 6o 4 1 4_DAVIs_2

                                                     MALE #1:
16:25:36:OO                      Tell    me    your       name and what              your   title is?

                                                      CURTIS:
16:25:41:OO                      My name is Curtis Davis. I work at                              the
                                 Bastrop County Sherriff’s office as                             a
                                 Criminal Investigator.

                                                     MALE #1:
16:26:18:OO                      So    take    me  back with you to the mid nineties
                                 and    tell     me what BastrOp was like.



                                                      CURTIS:
l6:26:25:00                      Bastrop back there in the mid nineties was
                                 very uh, a rural type of setting. Uh, we
                                 were   basically            the—the room and board                  for
                                 Travis County.                Uh, people came and               lived
                                 there and then worked in Travis County, for
                                 the most part Austin. And uh, so there
                                 wasn’t a lot to even do. Matter of fact the
                                 only restaurant that was open 24 hours there
                                 in Bastrop at the time was the Water Burger.
                                 And uh, the Pig Grill and uh, so uh, those
                                 are the only two things that you had a
                                 Choice of if you were working nights in

‘You Say   It,   We Type   It"          -~-Daily Transcription (888) 51 5-71443--—      www.dai|ytranscription.com
 Case: 19-51044    Document: 00515196870 Page: 71 Date Filed: 11/13/2019
   Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 71 of 115

                                                                            Page     2   of   63


                        Bastrop County because those were the only
                        two    things open.

                                           CURTIS:
 16:27:05:00            All    the other convenience stores and
                        everything closed down overnight. So uh, to
                        kind of give you a setting of the idea
                        that’s behind what was a available back
                        there it was large ranching, farming
                        community, rural type living, rural type
                        subdivisions and uh, that was pretty much
                        the makeup of the 19903 of Bastrop.


                                          MALE #1:
 l6:27:28:00            Do you know         what the— I mean they            call it
                        the Lost Pines Region and I,                  uh—   This is a
                        test.  I’m just curious                 if   you know what uh,
                        Lost Pines are?

                                           CURTIS:
16:27:37:OO             Lost Pines would    that you’re driving on
                                                    be
                        the highway and all of a sudden there’s a
                        bunch of lo—lost pines. There’s a bunch of
                        trees that just kind of seemed like they
                        didn’t quite belong and it would be the—the
                        pine trees of that area. And uh, so that’s
                        pretty much where the Lost Pines came from.

                                         MALE #1:
16:27:54:00             Hmm.          did you get involved in uh,
                                 So when
                        the police force. I mean you were in



“You Saylt,VVe'TypelF           n-Danleanscpon(888)515~7143»-           wwmmdanyanscpon.con
Case: 19-51044    Document: 00515196870 Page: 72 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 72 of 115

                                                                          Page 29 of 63



                                                    CURTIS:
 l6: 59: 53 :00                 Sheriff’s office.

                                                   MALE #1:
 16: 59: 54: 00                 Sheriff’s office.

                                                    CURTIS:
l6: 59: 54 :00                  Mm—hmm.



                                                   MALE #1:
16: 59: 55: 00                  Um, did he tell you anything about the night
                                before what he was doing?

                                                    CURTIS     :

l7: 00: 04 :00                  Not then.          When—when Jimmy—when Jimmy       talked
                                to    me   about the night before and      some     of the
                                things that had—had let up to her leaving
                                that morning to go to work, um, that was
                                pretty much after the fact. It was after we
                                were trying, and when I say after the fact,
                                I’m talking about once we'd gone and seen
                                the truck. Um, he was basically excused.
                                He was told, “Look.  You need to go wait.
                                We’re—we’re gonna be looking.           We’re gonna
                                be searching for her. We will find her.”
                                And we’re police officers. We know that’s
                                what they’re gonna tell us. We knew that’s
                                what they wanted us to do and we knew not to
                                check      their authority.

                                                CURTIS:

“You Say   It,   We Type   M"           u-Dayllanscpon(888)515-7143u-   wmnmdanynanscponson1
 Case: 19-51044    Document: 00515196870 Page: 73 Date Filed: 11/13/2019
   Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 73 of 115

                                                                                          Page 30 of 63

  l7:00:45:00                     So   pretty       much we         did.        We   went back       to-to




                                                     MALE #1:
17:01:33:OO                      So why      didn't        he?


                                                      CURTIS:
l7:01:36:00



                                   H€a   Lltle         league ceachlng group uH, ”Y
                                                                                              ‘Uhy



                                 ame          i§a4i<fin   but-they ghvad wank a                féWVBeéég
                                 ier:"pracri'ceuaand                 um, vighd'svesi‘beer‘s were




“You Say   It,   We Type   It”           ---Daily Transcription (888) 515-7143---       www.dailytranscription.com
 Case: 19-51044    Document: 00515196870 Page: 74 Date Filed: 11/13/2019
   Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 74 of 115

                                                                                      Page 32 of 63

                                  this.  Their—their sleeping arrangements
                                 were based on uh, his job being shift work
                                 and now her job being shift work of an early
                                 hours and stuff. So they were kind of
                                 passing in the wind sometimes, you know,
                                 because of the way that they were working,
                                 but yet, um, for him to get up in the
                                 morning, that was mentioned to me that he
                                 was driving her to work so that he could
                                 have the truck, but every day I can’t answer
                                 that ‘cause I don’t know for a fact that’s
                                 true.

                                                    MALE #1:
l7: 03: 4O :00                   Yeah, I don’t mean to                   uhm   It’s   not-   it’s
                                 more    of what happened that morning.

                                                     CURTIS:
l7: 03: 44 :00                   Yeah.


                                                   MALE #1:
17: O3: 44          :OO          You had      told     me when       I talked to you         on   the
                                 phone.


                                                    CURTIS:
l7 :03: 45: 00                   Yeah.


                                                   MALE #1:
l7 :03: 47: 00                   That he said, uh, that he didn’t wake up
                                 when she left because he had had a few
                                 beers.



‘Vou Say   It,   We Type   It"           u-DayTTanscpon(888)515-7143n~            “MAMdaHyVanscpuoncom
 Case: 19-51044    Document: 00515196870 Page: 75 Date Filed: 11/13/2019
   Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 75 of 115

                                                                                      Page 31 of 63




 l7:02:18:00                     twlg'Ji“’
                                 m$$06 ma ybe‘atr                   ‘:Y@u     kQWg‘       ‘tl1-
                                 §§§ed around w1th the guys                   a   little     b    §




                                                   MALE #1:
17:02:54:OO                      And uh,     did    he   normally wake            up when she
                                 left for      work?       And    if    he   didn’t that
                                 morning, why not?


                                                   CURTIS:
17:03:01:OO                      Well, and to ask            me   if—if      uh, they— he
                                 normally woke up to take her to work, uh, I
                                 guess the question would be answered like

"You Say   It,   We Type   It”          u-Dayllanscpon(888)515-7143u-               wmwwdayanscpon.cow
Case: 19-51044    Document: 00515196870 Page: 76 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 76 of 115

                                                                                      Page 33 of 63


                                                  CURTIS:
 17:03:51:00                     Yeah, he’d had a few beers.


                                                 MALE #1:
 17:03:52:00                     That’s all.         So   just      do me a      favor and            tell
                                 me that.



                                                  CURTIS:
 17:03:55:OO
                                                                                                      jg



                                     “Uéenfurthér~because~ShéEKhewlthaff
                                      ffféW*beeslthe               night'béforeVorfeh'
                                 é‘a;§qauee”e“haa'aaeWVBeerséhe'ié
                                                                 thedecm on
                                      "
                                             Whatever       »-

                                                                                   was    mam
                                                                                              "   '


                                                           we; heselw



                                                MALE #1:
17:04:13:OO                      And, uh, describe to    the scene where you
                                                                    me

                                 were with Jimmy uh, when you found out that
                                 her body had been found. [CLEARS THROAT]


                                                 CURTIS:
17:04:42:00                      When we discovered that her body had been
                                 found, that Stacey had been found, um, me
                                 and Jimmy were actually upstairs in his
                                 apartment.       Um,     he was         basically laying             on a
                                 beanbag on the         floor,          on the   big bean bags,
                                 and I was    sitting   chair, and we were
                                                                 on a
                                 just talking about police stuff. Trying to—
                                 trying to think about something else for

"You Say   It,   We Type   It”        -»DaHyTTanscpon(888)515-7143»-               mmmudayanscponcow
 Case: 19-51044    Document: 00515196870 Page: 77 Date Filed: 11/13/2019
   Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 77 of 115

                                                                                    Page 34 of 63

                                 right    now, and I kept               telling   him every time
                                 he’d    go back to the         topic of her, “They’re
                                 gonna    find her.          She’s gonna be okay, and
                                 we’ll    deal with whatever has happened to                             __
                                 her.     We’ll deal with it.” And I just kept
                                 telling     him      reassuring him that.
                                                    that    and
                                 And this went on for a little while. I
                                 don’t remember how long.

                                                   CURTIS:
 17:05:27:OO                     We   were   actually in         the—the room together,
                                 but uh, there was a knock at the door. I
                                 answered the door and,                 if
                                                           I recall right,                          it
                                 was the     chief deputy for                Lee County; a guy
                                 by the name of Rodney Meyer, who is now the
                                 sheriff. Looked down and I could see that
                                 there was other police officers in the
                                 grassy area of the apartment, and there was
                                 cop cars from Bastrop. There was
                                 investigators from Bastrop. The Texas
                                 ranger was there. Rocky Wardlow. Uh, there
                                 was another deputy there from Lee County,
                                 and we walked downstairs, and we got
                                 downstairs. I believe it was uh,
                                 Investigator        Connor who walked up and                told
                                 Jimmy, “We found her, and she’s deceased.”


                                                   MALE #1:
l7:06:24:00                      And how     did    he   react?         Do you remember?



                                                   CURTIS:



“You Say   It,   We Type   It”          u-Daleanscnpon(888)515-7143-u             WMNMdaHykanscponcon
Case: 19-51044    Document: 00515196870 Page: 78 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 78 of 115




                 Exhibit 16
    Case: 19-51044    Document: 00515196870 Page: 79 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 79 of 115     1
                           WRIT OF HABEAS CORPUS
                                  10/10/17



1                            REPORTER'S RECORD

2                         VOLUME 2 OF 6 VOLUMES

3                               WR-50,961-08

4                      TRIAL COURT CAUSE NO. 8701

5
6     THE STATE OF TEXAS             ) IN THE DISTRICT COURT
7     vs.                            ) BASTROP COUNTY, TEXAS

8     RODNEY REED                    ) 21ST JUDICIAL DISTRICT

9
10
11
12                         WRIT OF HABEAS CORPUS
13
14
15
16
17
18                On the 10th day of October, 2017, the

19    following proceedings came on to be held in the above-

20    titled and numbered cause before the Honorable Doug

21    Shaver, Judge Presiding, held in Bastrop, Bastrop

22    County, Texas.

23                Proceedings reported by computerized stenotype

24    machine.

25
    Case: 19-51044    Document: 00515196870 Page: 80 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 80 of 115   42
                           WRI T O F HA BEA S COR PUS
                                   10/10/17



1                       MR. PHILLIPS: Your Honor, if I may, as

2     his lawyer --

3                       THE COURT: Well, introduce yourself for

4     the record.

5                       MR. PHILLIPS: My name is Robert
      Phillips, counsel for Jimmy Fennell. Mr. Fennell tends
6
      to stand on the truthful testimony he gave 20 years ago
7
      and will be declining to testify further, on advice of
8
      counsel under the rights afforded him by the
9
      Constitution of the United States and particularly the
10
      Fifth Amendment.
11

12                      THE COURT: All right, sir.

                        MR. PHILLIPS: I've made that known to
13
      both sides. We have an affidavit to file, in lieu of
14
      his testimony, which I think is acceptable to both
15
      counsel.
16

17                      THE COURT: Do you agree?

                        MR. BENJET: I haven't -- I want to just take
18
      a look at it, but, if it's as represented, we would go
19
      on his affidavit that's presented today. You know,
20
      obviously, we can't make him talk.
21

22                      THE COURT: You need to see the

23    affidavit?
                        MR. BENJET: If you wouldn't mind, yeah.
24
                        THE COURT: Yeah. Go ahead.
25
    Case: 19-51044    Document: 00515196870 Page: 81 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 81 of 115   43
                           WRIT OF HABEAS CORPUS
                                    10/10/17



1                       MR. OTTOWAY: I'd like to see a copy,

2     too, Your Honor.

3                          T H E C O U R T : A ll r ight.

4                       MR. OTTOWAY: But, again, Your Honor, I am

5     reiterating here, we shouldn't get to Jimmy Fennell

6     because the undisclosed evidence is not what Jimmy

7     Fennell said, it's what Curtis Davis said that Jimmy

8     Fennell said. That's the entire basis of the writ. So

9     having an invocation here, we might not even get to this

10    particular witness. I think we should hear Curtis Davis

11    first, before we take up this particular issue. If you

12    don't believe Curtis Davis or you don't believe            he

13    says that, you know, Jimmy Fennell didn't tell him this

14    alternative timeline, then we don't go further.

15                      THE COURT: I understand. We're still

16    talking about Mr. Fennell at this time.

17                      MR. OTTOWAY: Thank you, Your Honor.

18                      MR. BENJET: This affidavit is acceptable

19    to us to memorialize the invocation of the rights.

20                      THE COURT: Do we have something in the

21    file?

22                         M R. B EN JET : We don't.

23                      MR. PH ILLI PS : I have the original.

24                      THE COURT: If you would have it filed

25    over there with the clerk so that --
    Case: 19-51044    Document: 00515196870 Page: 82 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 82 of 115    44
                          WRIT OF HABEAS CORPUS
                                 10/10/17



1                       MR. PHILLIPS: Thank you.

2                       MR. BENJET: And if I can just read it

3 aloud for the record. To the paragraph 1:
4                "My name is Jimmy Lewis Fennell, Jr. I am over

5          the age of 18 and fully competent to make this

6          affidavit. I currently reside at the TDCJ Sanders

7          Estes Unit in Johnson County, Texas.

8                       Paragraph 2:

9                "I am aware that a bench warrant for my

10         appearance and testimony in Bastrop County District

11         Court has been issued in Ex Parte Reed,

12         No. WR-50,961. A copy of a bench warrant is

13         attached as Exhibit I. I have discussed this matter

14         with my attorney prior to executing this affidavit.

15                      Paragraph 3:

16               "If I am called to testify and asked any

17         questions regarding the subject matter of (A), the

18         murder of Stacey Stites; (B), any statements I may

19         have made regarding my activities and whereabouts on

20         April 22nd-23rd, 1996; (C), the investigation of the

21         murder of Stacey Stites, or (D) the prosecution and

22         trial of Rodney Reed for the murder of Stacey

23         Stites, I will not answer the questions. Instead, I

24         will respond to each question regarding the subjects

25         by stating that, 'On advice of counsel, I am
    Case: 19-51044    Document: 00515196870 Page: 83 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 83 of 115    45
                          WRIT OF HABEAS CORPUS
                                 10/10/17



1          declining to answer the question based on my Fifth

2          Amendment right not to testify.'"

3                       Paragraph 4:

4                "If I am called to testify and asked any

5          questions regarding any allegation against me of

6          criminal conduct while I was working as a police

7          officer, I will not answer the questions. Instead,

8          I will respond to each question regarding these

9          subjects by stating that, 'On advice of counsel, I

10         am declining to answer the question based on my

11         Fifth Amendment right not to testify.'"

12                      Signed on October 7, 2017. There is a

13 notarized signature affirming that it's Jimmy Fennell,
14 and then attached is the bench warrant. And, Your
15 Honor, if you would like a copy, we can provide you
16 one        or you have it right there.

17                      THE COURT: That'll be accepted. And he

18 will not testify?
19                      MR. PHILLIPS: He will not testify.

20                      THE COURT: If he will not testify,

21 you're free to go.
22                      MR. PHILLIPS: I'm going to stay for a

23 while, if I may.
24                      THE COURT: You can stay. And if he's

25 here -- I don't know if he's here or not -- he can be
Case: 19-51044    Document: 00515196870 Page: 84 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 84 of 115




                 Exhibit 17
Case: 19-51044    Document: 00515196870 Page: 85 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 85 of 115
Case: 19-51044    Document: 00515196870 Page: 86 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 86 of 115
Case: 19-51044    Document: 00515196870 Page: 87 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 87 of 115
Case: 19-51044    Document: 00515196870 Page: 88 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 88 of 115
Case: 19-51044    Document: 00515196870 Page: 89 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 89 of 115
Case: 19-51044    Document: 00515196870 Page: 90 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 90 of 115
Case: 19-51044    Document: 00515196870 Page: 91 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 91 of 115
Case: 19-51044    Document: 00515196870 Page: 92 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 92 of 115
Case: 19-51044    Document: 00515196870 Page: 93 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 93 of 115




                 Exhibit 18
Case: 19-51044    Document: 00515196870 Page: 94 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 94 of 115
Case: 19-51044    Document: 00515196870 Page: 95 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 95 of 115
Case: 19-51044    Document: 00515196870 Page: 96 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 96 of 115




                 Exhibit 19
Case: 19-51044    Document: 00515196870 Page: 97 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 97 of 115
Case: 19-51044    Document: 00515196870 Page: 98 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 98 of 115
Case: 19-51044    Document: 00515196870 Page: 99 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 99 of 115




                 Exhibit 20
 Case: 19-51044    Document: 00515196870 Page: 100 Date Filed: 11/13/2019
   Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 100 of 115




                                 AFFIDAVIT OF JIM CLAMPIT

THE STATE OF TEXAS

COUNTY OF LEE
                                               6036mm




       BEFORE ME, the undersigned authority, personally appeared Jim Clampit, who, being
duly sworn upon his oath according to law, said as follows:

       1.   My name is Jim Clampit. I was born in Ludn, Texas. My date of birth is 7/1 5/1940.
            I reside at 1321 Nails Creek Rd., Giddings, Texas, 78942.1 am over the age of 21 and
            competent to make this Afdavit. I have personal knowledge of the facts set forth in
            this Affidavit, and they are true and correct.

      2. In about 1968, I graduated from the Texas A&M Game Warden Academy. After
         graduation, I accepted a position as the Lee County Game Warden. The position was
         based in Giddings, Texas. I moved to Giddings for this job. I met my wife in
         Giddings and have lived here ever since. I served as the Game Warden for about 15
         years, until about 1984. At this time, the region was experiencing an oil boom, and so
         I became an oil eld worker. I worked in the oil elds for about 3 years.

      3. In 1988, I accepted a position as a deputy at the Lee County Sheriff’s Ofce. As a
         deputy in a small Sheriff’s ofce,    I had a lot of responsibilities. For example, I
         worked patrol, trafc, and investigations I investigated offenses including burglaries,
         assaults, and homicides.

      4. In 1996, I was working as a deputy at the Lee County        Sherist   Ofce   when Stacey
         Stites (“Ms Stites”) was murdered.

      5. Though I did not know Ms. Stites personally, I knew her ance’ at the time, Jimmy
         Fennell (“Jimmy”). Jimmy was an ofcer at the Giddings Police Department. I knew
         Jimmy from around town, and because we were both local law enforcement ofcers.
         The Lee County Sheriff’s Ofce often assisted the Giddings Police Department on
         calls. I recall Jimmy being present at several of the calls I provided support on. In this
         way, I became familiar with Jimmy.

      6.    I and many other law enforcement ofcers paid our respects to Ms. Stites and her
            family by attending her funeral. I have been shown a copy of a 33-page document
            entitled “Register of Friends and Relatives.” It is a registry in which people who
            attended the visitation services for Ms. Stites signed their names. I have identied my
            signature on the last line of page 9. I signed this registry at the funeral home on the
            day I attended the services for Ms. Stites.




g                                           1%
   Case: 19-51044    Document: 00515196870 Page: 101 Date Filed: 11/13/2019
     Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 101 of 115




       7.    I recall that at the viewing services, Ms. Stites’s body was inside of a casket in a
             small viewing room. Her body was dressed in a white dress which looked like a
             wedding dress. I distinctly remember standing in the doorway to the viewing room
             next to Jimmy Fennel]. Jimmy was looking at Ms. Stites. At that moment, Jimmy said
             something that I will never forget. Jimmy said something along the lines of, “You got
             what you deserved.” Jimmy was directing his comment at Ms. Stites’s body. I was
             completely shocked and oored         by what Jimmy said. It did not strike me as
             something a grieving partner would say to their murdered ance'.

             Over the years, I have often thought about what Jimmy said at Ms. Stites’s services. I
             am still shocked by it. Recently, after reading about Rodney Reed’s case in the
             newspaper, I started thinking about what Jimmy said more and more. I told a couple
             friends and my wife about what I heard Jimmy say. The more I thought about it, the
             more I knew thatI would not be able to live with myself if I did not come forward.


             I know that Rodney Meyer and         Rocky Wardlow would be good sources of
             information about the Stacey Stites murder investigation. I know both personally. The
             Lee County Sheriff’s Ofce assisted on the investigation. Rodney Meyer was the
             chief deputy at the Lee County Sheriff’s Ofce. Rocky was a DPS Ranger. Both
             Rocky and Rodney assisted with the Stites murder investigation.



I have read and reviewed this 2-page afdavit.           After reading each page, Iinitialed the bottom of
each page.

I declare under penalty    of perjury under the laws of the State of Texas that the foregoing is true
and correct to   the best of my knowledge and that this afdavit was executed on the é             day
of October, 2019 in Giddings, Texas.

                                                             4;» 0&1n7”
                                                   Jimcda/mpit

Sworn to and subscribed before me on the            Z    day of October, 2019, by Jim Clampit.

                                   'W III
                               ‘3); . any/z,
                              to”          RACHELC. MANNING




                                     J
                                                                          I
                                        -9
                                    ,n :Notary Public, State of Texas
EMM&CWAakn‘                      6 a}? Comm. Expires 01 --31 2022
                                ”qu “\     Notary lD 131431128          'Mm




Notary Public, State of Texas




                                                    20f2
Case: 19-51044    Document: 00515196870 Page: 102 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 102 of 115




                {Rnnirr         nf Efrimhg
                    emit    “hhmhnb


                 L étmLg/g
 WWW v
f)
       i’j’

   / Exam,»
  144230.
                W WJM      _,



 [imam 8mg:Q»;

W    JW/Z’w
J/ééjm

%z/W 7x/mé/1)
              7CUJZ/1U
Case: 19-51044    Document: 00515196870 Page: 103 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 103 of 115




                  Exhibit 21
    Case: 19-51044    Document: 00515196870 Page: 104 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 104 of 115



                            AFFIDAVIT OF RICHARD DERLETH
 THE SiATE OF TEXAS                    §
                                       §
 COUNTY OF BASTROP                     §

        BEFORE ME, the undersigned authority, personally appeared Richard Derleth, who,

 being duly sworn upon his oath according to law, said as follows:

        I.     My name is Richard Derleth. I am over twenty-one years of age and am fully

oompetent to make this Affidavit. I have personal knowledge of the facts set forth in this

Affidavit, and they are true and correct.

        2.     I started working at the Bastrop County Sheriff's Office during the time that Fred

Hoskins was Sheriff, and stayed until 2002. I began as a jailer and then became a deputy. In

April of J996, I was a deputy.

        3.     While at the Sheriffs Office I got to know Jimmy Fennell and would see him at

work during the time that he worked there. We had a professional relationship. I vaguely knew

Stacey Stites from her job at the H-E-B grocery store. I went to the store frequently, probably

two or three times a week, to get items or food or a quick snack. I remember seeing her on

occasion and greeting her once or twice. I did not get to know her any better.

       4.      I did get to know the check-out staff at the store, and I spoke to them more often.

In fact, I would see and speak to them on the way in and out of the store. They seemed friendly

and happy to speak with me. We would talk casually, sometimes about things going on in their

lives and sometimes about things going on in the store.

       5.      On at least one occasion, probably in early 1996 before Stacey died as I recall, I

remember a member of the check-out staff telling me something concerning about Stacey Stites

and Jimmy Fennell. Specifically, they told me that members of the staff would keep a look-out

for Jimmy Fennell to see if he would come into the store. They told me that if they saw Jimmy

                                                1
    Case: 19-51044    Document: 00515196870 Page: 105 Date Filed: 11/13/2019
      Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 105 of 115



coming into the store, they would tel1 Stacey and she would run and hide from Jimmy. They told

me they were concerned that if they did not alert Stacey to Jimmy's presence in the store before

he found her~he would start a verbal fight with her.

        6.      When I received this information, I shared it with a few members of the Sheriff's

Office, but mostly kept it to myself because I tried to avoid creating a problem for the employees

at H•E-B who shared this with me. I am not sure what the members of the Sheriffs Office I told

this to ever did with it.

        Further Affiant sayeth not.




        Subscribed and sworn to before me this i_th day of   tfNernbcl:, 2019, to certify which
                                                             '
witness my hand and official seal.




                                                 .            c~           or the State ofTexas



                                                                     MATTHEWORESON
                                                                   My Nota,y ID t 131587996
                                                                    Expires May 31, 2022




                                                2
Case: 19-51044    Document: 00515196870 Page: 106 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 106 of 115




                  Exhibit 22
Case: 19-51044    Document: 00515196870 Page: 107 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 107 of 115
Case: 19-51044    Document: 00515196870 Page: 108 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 108 of 115
Case: 19-51044    Document: 00515196870 Page: 109 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 109 of 115
Case: 19-51044    Document: 00515196870 Page: 110 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 110 of 115




                  Exhibit 23
Case: 19-51044    Document: 00515196870 Page: 111 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 111 of 115
Case: 19-51044    Document: 00515196870 Page: 112 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 112 of 115




                  Exhibit 24
Case: 19-51044    Document: 00515196870 Page: 113 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 113 of 115
Case: 19-51044    Document: 00515196870 Page: 114 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 114 of 115
Case: 19-51044    Document: 00515196870 Page: 115 Date Filed: 11/13/2019
  Case 1:19-cv-00794-LY Document 29-2 Filed 11/14/19 Page 115 of 115
